      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 1 of 98




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                         Case Number: 1:21-cv-351-GHW-DCF
IN RE AMAZON.COM, INC. EBOOK
ANTITRUST LITIGATION                     CONSOLIDATED AMENDED CLASS
                                         ACTION COMPLAINT




                                         DEMAND FOR JURY TRIAL




010888-12/1558070 V1
       Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 2 of 98




                                                   TABLE OF CONTENTS

                                                                                                                                           Page

I.       INTRODUCTION ............................................................................................................. 1

II.      JURISDICTION ................................................................................................................ 5

III.     VENUE .............................................................................................................................. 7

IV.      PARTIES ........................................................................................................................... 8

         A.         Plaintiffs ................................................................................................................. 8

                    1.         Shannon Fremgen ...................................................................................... 8

                    2.         Mary Christopherson-Juve ......................................................................... 9

                    3.         Denise DeLeon......................................................................................... 10

                    4.         Sandra Wilde ............................................................................................ 10

                    5.         Michael Wilder ........................................................................................ 11

                    6.         Jordan Sacks............................................................................................. 13

                    7.         Mariacristina Bonilla ............................................................................... 13

                    8.         Ethan Silverman ....................................................................................... 14

                    9.         Jeffery Tomasulo ..................................................................................... 15

                    10.        Susan Cook and Jeffrey Cook .................................................................. 15

                    11.        Cecily Lerner ........................................................................................... 16

                    12.        Lawrence Twill ........................................................................................ 17

                    13.        Thomas Agostino ..................................................................................... 17

                    14.        Robert Etten ............................................................................................. 18

                    15.        Janet Ackerman ........................................................................................ 18

         B.         Defendants ........................................................................................................... 19

                    1.         Amazon .................................................................................................... 19

                    2.         Hachette ................................................................................................... 19



                                                                     -i-
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 3 of 98




                  3.         HarperCollins ........................................................................................... 20

                  4.         Macmillan ................................................................................................ 20

                  5.         Penguin .................................................................................................... 21

                  6.         Simon & Schuster .................................................................................... 21

V.       STATEMENT OF FACTS .............................................................................................. 22

         A.       EBooks’ arrival disturbed the trade publishing industry, and the
                  Big Five responded by seizing control of trade eBook prices and
                  eliminating retailer discounts. .............................................................................. 22

         B.       Defendants’ eBook pricing practices have been the continuous
                  subject of antitrust investigations in the United States and Europe
                  since 2011. ........................................................................................................... 30

                  1.         Authorities in the United States and Europe sanctioned the
                             Big Five for conspiring with Apple to fix trade eBook
                             prices. ....................................................................................................... 30

                  2.         Astonishingly, right after they were sanctioned for
                             conspiring with Apple, the Big Five publishers immediately
                             embarked on a price-fixing scheme with Amazon. ................................. 34

                  3.         Defendants use MFNs and similar anticompetitive
                             provisions to control the price of trade eBooks throughout
                             the U.S. market and prevent competition with the Amazon
                             platform in the sale of trade eBooks. ....................................................... 39

                  4.         Under pressure from the DG Comp, Amazon agreed not to
                             enforce its MFN and similar anticompetitive provisions in
                             the European eBook market. .................................................................... 48

                  5.         Federal and state authorities investigate Amazon’s
                             practices, including eBook sales. ............................................................. 49

         C.       Defendants’ anticompetitive conduct significantly increased the
                  price of trade eBooks in the United States. .......................................................... 51

         D.       Defendants each benefitted from the trade eBooks-price-fixing
                  scheme.................................................................................................................. 58

         E.       Amazon further increases the market price of the Big Five’s trade
                  eBooks by charging the publishers high fees to sell on the Amazon
                  platform. ............................................................................................................... 61




                                                                  - ii -
010888-12/1558070 V1
        Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 4 of 98




VI.       INTERSTATE TRADE AND COMMERCE ................................................................. 62

VII.      DEFENDANTS’ MARKET POWER IN THE RELEVANT MARKETS ..................... 62

          A.        The market for trade eBooks is the relevant product market. .............................. 62

          B.        The United States is the relevant geographic market........................................... 65

          C.        The Big Five dominate the production and sale of trade eBooks in
                    the U.S. market. ................................................................................................... 65

          D.        Amazon provides the dominant eBook retail platform. ....................................... 68

VIII.     CLASS ACTION ALLEGATIONS ................................................................................ 71

IX.       ANTITRUST INJURY .................................................................................................... 74

X.        CAUSES OF ACTION .................................................................................................... 76

          FIRST CAUSE OF ACTION VIOLATION OF THE SHERMAN ACT –
                RESTRAINT OF TRADE (15 U.S.C. § 2) (ALL DEFENDANTS) ................... 76

          SECOND CAUSE OF ACTION VIOLATION OF THE SHERMAN ACT
               – MONOPOLIZATION (15 U.S.C. § 2) (AMAZON) ........................................ 81

          THIRD CAUSE OF ACTION VIOLATION OF THE SHERMAN ACT –
               CONSPIRACY TO MONOPOLIZE (15 U.S.C. § 2) (ALL
               DEFENDANTS) .................................................................................................. 83

JURY TRIAL DEMANDED ....................................................................................................... 85

PRAYER FOR RELIEF .............................................................................................................. 85




                                                                 - iii -
010888-12/1558070 V1
        Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 5 of 98




          Plaintiffs allege the following upon personal knowledge as to themselves and their own

acts, and as to all other matters upon information and belief, based upon the investigation made

by and through their attorneys.

                                     I.      INTRODUCTION

          1.      Plaintiffs are consumers and direct purchasers who shop for electronic books

(“eBooks”) produced and sold by the five largest publishers in the United States: Defendant

Hachette Book Group, Inc. (“Hachette”); Defendant HarperCollins Publishers L.L.C.

(“HarperCollins”); Defendant Macmillan Publishing Group, LLC (“Macmillan”); Defendant

Penguin Random House LLC (“Penguin”); and Defendant Simon & Schuster, Inc. (“Simon &

Schuster”), otherwise known collectively as the “Big Five.” The Big Five publish “trade books,”

a term of art referring to “general interest fiction and non-fiction books,” as “distinguished from

‘non-trade’ books such as academic textbooks, reference materials, and other texts.”1

Collectively, the Big Five account for about 80% of the trade books sold in the United States.2

          2.      Each Plaintiff purchased one or more trade eBooks directly from the Big Five.

The Big Five typically sell their trade eBooks to consumers through online retail platforms, like

the ones operated by Defendant Amazon.com, Inc. (“Amazon”) or its retail rivals, like Barnes &

Noble, Kobo, and Apple Books. Defendant HarperCollins also sells trade eBooks to consumers

through its own website. When selling them through online retail platforms, the Big Five do so




    1
        United States v. Apple Inc., 952 F. Supp. 2d 638, 648 n.4 (S.D.N.Y. 2013).
    2
      Constance Grady, Milo Yiannopoulos’s book deal with Simon & Schuster, explained, Vox
(Jan. 3, 2017), https://www.vox.com/culture/2017/1/3/14119080/milo-yiannopoulos-book-deal-
simon-schuster-dangerous-boycott; Thad McIlroy, What the Big 5’s Financial Reports Reveal
About the State of Traditional Book Publishing, Book Business (Aug. 5, 2016),
https://www.bookbusinessmag.com/post/big-5-financial-reports-reveal-state-traditional-book-
publishing/.


                                                 -1-
010888-12/1558070 V1
        Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 6 of 98




under the agency model.3 Under that model, the sales transaction is carried out directly between

the publisher and the retail consumer (like Plaintiffs), while the eBook retailer (like Amazon or

its competitors) serves merely as the publisher’s sales agent in the transaction and gets a

commission for each book sold.4 So, whether purchased on the publisher’s own website (like

HarperCollins) or through an eBook retailer’s online platform, consumers who purchase the Big

Five’s trade eBooks are direct purchasers from the Big Five.

           3.     Defendant Amazon operates the largest retail platform for the sale of eBooks in

the United States. Almost 90% of all eBooks are sold through its online retail platform.5 Amazon

also dominates in print sales, selling over half of all print books purchased at retail in the United

States.6



    3
     Constance Grady, The 2010s were supposed to bring the ebook revolution, Vox (Dec. 23,
2019), https://www.vox.com/culture/2019/12/23/20991659/ebook-amazon-kindle-ereader-
department-of-justice-publishing-lawsuit-apple-ipad; For the Big Five, Agency Now Holds Sway
Across the Board, Author’s Guild (Sep. 9, 2015), https://www.authorsguild.org/industry-
advocacy/for-the-big-five-agency-now-holds-sway-across-the-board/; Amazon, HarperCollins
reach multi-year publishing deal, First Post (Apr. 14, 2015),
https://www.firstpost.com/tech/news-analysis/amazon-harpercollins-reach-multi-year-
publishing-deal-report-3666709.html; Laura Owen, Macmillan, too, returns to agency pricing
with Amazon, Gigaom (Dec. 18, 2014), https://gigaom.com/2014/12/18/macmillan-too-returns-
to-agency-pricing-with-amazon/.
    4
      Id.; see also Text of public letter from Macmillan CEO John Sargent, MobyLives (Jan. 30,
2010), https://www.mhpbooks.com/text-of-public-letter-from-macmillan-ceo-john-sargent;
European Commission, Directorate General for Competition, Case AT.40153 EBook MFNs and
related matters (Amazon),
https://ec.europa.eu/competition/antitrust/cases/dec_docs/40153/40153_4392_3.pdf (“5.4.2017
DG Comp. Decision”) at 8.
    5
    Matt Day and Jackie Gu, The Enormous Numbers Behind Amazon’s Market Reach,
Bloomberg (Mar. 27, 2019), https://www.bloomberg.com/graphics/2019-amazon-reach-across-
markets/ (estimating that Amazon controls 88.9% of the eBooks market).
    6
      House Judiciary Committee, Investigation of Competition in Digital Markets, Oct. 5, 2020
at 295,
https://judiciary.house.gov/uploadedfiles/investigation_of_competition_in_digital_markets_majo
rity_staff_report_and_recommendations.pdf (“House Report”).


                                                 -2-
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 7 of 98




         4.       Together, Defendants raised trade eBook prices to supracompetitive levels by

entering into agency agreements combined with an anticompetitive most favored nations clause

(MFN) and similar anticompetitive provisions designed to control the prices paid for trade

eBooks purchased from the Big Five throughout the market. Under their agreements, the Big

Five set their own high prices for their eBooks on the Amazon platform and agree—subject to

penalties from Amazon—not to sell at a lower price or to offer a better product selection on any

platform that competes with Amazon. Defendants’ agreements to eliminate retailer discounting

and immunize Amazon from competition from other eBook retail platforms are highly effective.

Immediately after announcing their respective agency contracts with Amazon, Penguin increased

its trade eBook prices by 30.4%, HarperCollins by 29.3%, Simon & Schuster by 15.8%,

Macmillan by 10.7%, and Hachette Book Group by 8.3%. Prices for trade eBooks have remained

elevated above what they would have been in a competitive market. Defendants’

supracompetitive prices have lowered consumer demand and depressed sales in the trade eBook

market.

         5.       Defendants’ anticompetitive conduct has caused and continues to cause Plaintiffs

and the Class(es) (defined below) to overpay for trade eBooks.

         6.       Amazon’s and the Big Five’s continued anticompetitive use of MFNs to restrain

competitive pricing in the sale of trade eBooks is astonishingly brazen in light of repeated

investigations into Defendants’ practices. A decade ago, the Big Five conspired with Apple to

raise trade eBook prices via agency agreements and MFNs. This conduct led to concurrent

investigations by federal and state prosecutors in the United States and by the European

Commission’s Directorate General for Competition (the “DG Comp”), which resulted in orders

prohibiting the publishers from entering into MFNs in connection with the sale of eBooks on




                                                -3-
010888-12/1558070 V1
         Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 8 of 98




either continent for a period of five years. In the United States, the Big Five paid $166 million in

settlements and Apple $450 million to the consumer class action that initiated the proceedings.7

Yet in 2015—in disregard to existing orders—the Big Five re-entered into agency agreements

with Amazon that impose highly restrictive MFNs or notification provisions that mirror the

illegal price restraints used in the Apple conspiracy to eliminate retailer discounting and ensure

that no rival retail platform can differentiate itself from, or otherwise compete with, Amazon.

          7.      Beginning in 2015, the DG Comp investigated Amazon’s anticompetitive MFNs

and similar provisions and found that they harmed competition in the distribution and sale of

eBooks in European markets.8 Here in the United States, the House of Representatives Judiciary

Committee’s Subcommittee on Antitrust, Commercial and Administrative Law (the “House

Antitrust Committee”) launched an investigation into Amazon along with other dominant

technology platforms. Like the DG Comp, the House Antitrust Committee concluded in its

October 2020 report that Amazon’s use of MFNs was harmful to competition.9 Separately, the

Connecticut Attorney General’s office is conducting its own investigation into Amazon’s eBook

business.10

          8.       Despite multiple investigations and censure for the use of anticompetitive MFNs

and similar provisions in the sale and distribution of trade eBooks, Amazon and the Big Five

have employed and continue to employ the same devices to again fix the retail price of trade

eBooks in violation of Section 1 of the Sherman Act. Like the illegal agreements between Apple



    7
        In re Electronic Books Antitrust Litig., 639 F. App’x 724, 726-27 (2d Cir. 2016).
    8
        5.4.2017 DG Comp. Decision at 8.
    9
         House Report at 295.
    10
     Jeffrey A. Trachtenberg and Dana Mattioli, Connecticut Investigating Amazon’s E-Book
Business, Wall Street Journal (Jan. 13, 2021).


                                                 -4-
010888-12/1558070 V1
         Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 9 of 98




and the Big Five, Amazon’s agreements with the Big Five are anticompetitive because they have

“removed the ability of retailers to set the prices of their e-books and compete with each other on

price, relieved [Amazon] of the need to compete on price, and allowed the [Big Five] to raise the

prices for their e-books, which they promptly did[.]”11 The harm caused by Defendants’

supracompetitive prices persists and will not abate unless Amazon and the Big Five are stopped.

          9.      By fixing the retail price of trade eBooks and preventing competition from its

eBook retail rivals, Defendant Amazon has willfully acquired and maintained its monopoly

power in the U.S. retail trade eBook market. Such conduct is an abuse of monopoly power in

violation of Section 2 of the Sherman Act.

          10.     Plaintiffs and the Class(es) seek monetary recovery, including treble damages, for

all overcharges incurred by the Class(es) as defined herein. Plaintiffs and the Class(es) have

standing to recover damages under Section 4 of the Clayton Act because Defendants ’

anticompetitive use of MFNs and similar provisions has materially and proximately injured

Plaintiffs and the Class(es) by reducing their choices as consumers and causing them to pay

supracompetitive prices for trade eBooks.

          11.     Further, Plaintiffs and the Class(es) seek a nationwide injunction that terminates

the ongoing violations alleged in this Complaint. Plaintiffs have standing under Section 16 of the

Clayton Act because they are threatened with impending future harm in the form of additional

overcharges and reduced consumer choice.

                                       II.     JURISDICTION

          12.     This Court has federal question jurisdiction pursuant to the federal antitrust laws

invoked herein, pursuant to 28 U.S.C. § 1331 and § 1337(a), and 15 U.S.C. § 15(a) and § 26.


    11
         Apple, 952 F. Supp. 2d at 694.


                                                  -5-
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 10 of 98




         13.      This Court also has subject matter jurisdiction pursuant to the Class Action

Fairness Act of 2005, 28 U.S.C. § 1332(d), because at least one Class member is of diverse

citizenship from Defendants, there are more than 100 Class members nationwide, and the

aggregate amount in controversy exceeds $5,000,000.

         14.      Plaintiffs are residents of Arizona, California, Connecticut, Florida, Iowa,

Minnesota, New York, Texas, and Virginia, who purchase trade eBooks from the Big Five

through Amazon or its retail rivals. Plaintiffs were harmed and injured financially because of

Defendants’ conduct, as described further herein.

         15.      This Court has personal jurisdiction over Defendants under Section 12 of the

Clayton Act, 15 U.S. Code § 22, because Defendants reside in this District or may be found or

transact business in this District. Each of the Big Five Defendants have headquarters and operate

their businesses in this District. Amazon likewise may be found or transacts business in this

District. Amazon has over 8,000 employees in its New York City work force, including many

who work at its Manhattan office space.12 It has five warehouses in New York, including two in

Manhattan.13 It also owns and operates four Amazon Books stores and eight cashier-free Go-

stores in locations throughout Manhattan.14 Amazon owns eight office properties in Manhattan,



    12
      Ed Shanahan, Amazon Grows in New York, Reviving Debate Over Abandoned Queens
Project, NYT (Dec. 9, 2019), https://ww, w.nytimes.com/2019/12/06/nyregion/amazon-hudson-
yards.html.
    13
     https://en.wikipedia.org/wiki/List_of_Amazon_locations#United States; Ben Fox Rubin,
Why Amazon built a warehouse inside a Midtown Manhattan office tower, CNET (Dec. 21,
2015), https://www.cnet.com/news/why-amazon-built-a-warehouse-inside-a-midtown-
manhattan-office-tower/.
    14
       Where are Amazon Go stores located in New York?, Bing,
https://www.bing.com/maps?q=where+are+amazon+go+stores+in+new+york&qs=NW&pq=wh
ere+are+amazon+go+stores+in+new+&sc=5-
34&cvid=29EA099E9F8E4797A844A8DCA5842069&FORM=QBLH&sp=1&ghc=1; Where
are Amazon Books stores located in New York?, Bing,


                                                  -6-
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 11 of 98




most of which are clustered in Midtown, including the iconic Lord & Taylor building on Fifth

Avenue.15 Amazon has engaged in an illegal, anticompetitive scheme to monopolize the trade

eBook market that was directed at, and had the direct, substantial, reasonably foreseeable and

intended effect of causing injury to the business or property of persons and entities residing in,

located in, or doing business in this District.

         16.      Exercising personal jurisdiction is also appropriate under Section 302(a) of New

York’s long-arm statute because Amazon transacts business in the State of New York, directly or

through agents, such that it has sufficient minimum contacts with New York. In addition to the

business it transacts in New York City, Plaintiffs aver on information and belief that Amazon’s

sales to its customers in New York State represent at least 5% of Amazon’s U.S. sales and

therefore rise to the level of substantial solicitation necessary to satisfy the minimum contacts

required to support this Court’s exercise of personal jurisdiction over Amazon.

                                           III.    VENUE

         17.      Venue is proper in this District under Section 12 of the Clayton Act, 15 U.S.C. §

22, because Defendants reside, transact business, are found, or have agents in this District.

Venue is also proper in this District under 28 U.S.C. § 1391(b)(1) and (c)(2) because Defendants

are subject to the Court’s personal jurisdiction with respect to the civil action in question and

therefore reside in this District and under 28 U.S.C. § 1391(b)(2) because a substantial portion of

the affected interstate trade and commerce described in this Complaint was carried out in this

District.


https://www.bing.com/maps?q=where+are+amazon+books+stores+located+in+new+york%3F&
cvid=1f533e8508ec4a378125b0ed5e3fc0cb&FORM=ANAB01&PC=U531.
    15
      Matthew Haag, Manhattan Emptied Out During the Pandemic. But Big Tech Is Moving In.
NYT (Nov. 9, 2020), https://www.nytimes.com/2020/10/13/nyregion/big-tech-nyc-office-
space.html.


                                                  -7-
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 12 of 98



                                           IV.    PARTIES

A.       Plaintiffs

         1.         Shannon Fremgen

         18.        Shannon Fremgen is a resident of Denton, Texas. She buys trade eBooks from the

Big Five through Barnes & Noble. Trade eBooks Ms. Fremgen purchased from the Big Five

through Amazon’s rival eBook retailer were also sold by the Big Five through the Amazon

platform:

               a.          From Hachette she purchased Smokescreen on November 28, 2019, for

$14.99, The Persuasion on August 24, 2020, for $13.99, and Chaos for $14.99 on September 1,

2020, all prices equal to the price of the same eBooks sold through the Amazon platform.

               b.          From HarperCollins she purchased After Sundown on August 24, 2020, for

$12.99, Mystere Parish Complete Collection on December 5, 2020, for $12.99, and Death Echo

for $7.99 on May 12, 2020, all prices equal to or higher than the price of the same eBooks sold

through the Amazon platform.

               c.          From Macmillan she purchased The Full Series, the Complete Collection

on December 14, 2020, for $41.55, Hindsight on January 7, 2020, for $14.99, and Dark Tribute

for $9.99 on October 15, 2019, all prices equal to the price of the same eBooks sold through the

Amazon platform.

               d.          From Penguin she purchased Twisted Twenty-Six on January 1, 2020, for

$13.99, Burn on November 2, 2020, for $8.99, and Vision Impossible on November 12, 2019, for

$7.99, all prices equal to the price of the same eBooks sold through the Amazon platform.

               e.          From Simon & Schuster she purchased Labyrinth on October 12, 2019, for

$14.99, Deadlock on July 28, 2020, for $14.99, and Fortune and Glory on November 12, 2019,




                                                  -8-
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 13 of 98




also for $14.99, all prices equal to the price of the same eBooks sold through the Amazon

platform.

Defendants’ anticompetitive agreement prevented the price competition with the Amazon

platform that would have resulted in a lower market price for these eBooks. Ms. Fremgen has

been injured and will continue to be injured by paying more for the Big Five’s trade eBooks than

she would have paid or would pay in the future in the absence of Defendants’ unlawful acts, as

set forth herein.

         2.         Mary Christopherson-Juve

         19.        Mary Christopherson-Juve is a resident of Yuma, Arizona. She buys trade eBooks

from the Big Five through Barnes & Noble. Trade eBooks Ms. Christopherson-Juve purchased

from the Big Five through Amazon’s rival eBook retailer were also sold by the Big Five through

the Amazon platform:

               a.          From Hachette she purchased for $14.99 each Where the Crawdads Sing

on July 12, 2019, The Guardians on October 21, 2019, and Camino Winds on May 5, 2020, all

prices equal to the price of the same eBooks sold through the Amazon platform.

               b.          From HarperCollins she purchased The Order on July 20, 2020, for

$14.99, a price equal to the price of the same eBook sold through the Amazon platform.

               c.          From Macmillan she purchased The Defense on November 21, 2019, for

$14.99 and The Wednesday Group on July 13, 2020, for $7.99, both prices equal to the price of

the same eBooks sold through the Amazon platform.

               d.          From Penguin she purchased for $14.99 each The 19th Christmas on

December 13, 2019, The Summer House on July 3, 2020, and Untamed on August, 17, 2020, all

prices equal to the price of the same eBooks sold through the Amazon platform.




                                                  -9-
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 14 of 98




               e.          From Simon & Schuster she purchased Storm Front on October 31, 2019,

for $8.99, Bad Blood on February 16, 2020, for $9.99, and Bloody Genius on February 21, 2020,

for $14.99, all prices equal to the price of the same eBooks sold through the Amazon platform.

Defendants’ anticompetitive agreement prevented the price competition with the Amazon

platform that would have resulted in a lower market price for these eBooks. Ms. Christopherson-

Juve has been injured and will continue to be injured by paying more for the Big Five’s trade

eBooks than she would have paid or would pay in the future in the absence of Defendants’

unlawful acts, as set forth herein.

         3.         Denise DeLeon

         20.        Denise DeLeon is a resident of Dysart, Iowa. She buys trade eBooks from the Big

Five through Barnes & Noble. Trade eBooks Ms. DeLeon purchased from the Big Five through

Amazon’s rival eBook retailer were also sold by the Big Five through the Amazon platform,

including her purchase of Turbo Twenty-Three from Penguin on September 14, 2020, for $2.99,

a price equal to the price of the same eBook sold through the Amazon platform. Defendants’

anticompetitive agreements prevented the price competition with the Amazon platform that

would have resulted in a lower market price for these eBooks. Ms. DeLeon has been injured and

will continue to be injured by paying more for the Big Five’s trade eBooks than she would have

paid or would pay in the future in the absence of Defendants’ unlawful acts, as set forth herein.

         4.         Sandra Wilde

         21.        Sandra Wilde is a resident of New York City. She buys trade eBooks from the Big

Five through Amazon and through Apple Books. Trade eBooks Ms. Wilde purchased from the

Big Five through Amazon’s rival eBook retailer were also sold by the Big Five through the

Amazon platform:




                                                 - 10 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 15 of 98




                a.          From HarperCollins she purchased Since We Fell on January 29, 2021, for

$9.99, a price equal to the price of the same eBook sold through the Amazon platform.

                b.          From Penguin she purchased How Did I Get Here on January 16, 2021,

for $14.99, and That Old Country Music on January 21, 2021, for $11.99, both prices equal to

the price of the same eBooks sold through the Amazon platform.

Defendants’ anticompetitive agreement prevented the price competition with the Amazon

platform that would have resulted in a lower market price for these eBooks. Ms. Wilde also

purchased eBooks through Amazon’s platform, e.g., On December 3, 2018, she bought The

Skeptics’ Guide to the Universe: How to Know What’s Really Real in a World Increasingly Full

of Fake from Hachette for $15.99; on July 13, 2020, she bought Too Much and Never Enough:

How My Family Created the World’s Most Dangerous Man from Simon & Schuster for $14.99;

on January 18, 2020, she bought A Very Stable Genius: Donald J. Trump’s Testing of America

from Penguin for $15.99; on March 5, 2021, she bought A Member of the Club: Reflections on

Life in a Racially Polarized World from HarperCollins for $5.99, a price inflated by Defendants’

anticompetitive agreement to prevent retailer discounting on any platform. She has been injured

and will continue to be injured by paying more for the Big Five’s trade eBooks than she would

have paid or would pay in the future in the absence of Defendants’ unlawful acts, as set forth

herein.

          5.         Michael Wilder

          22.        Michael Wilder is a resident of Bradenton, Florida. He buys trade eBooks from

the Big Five through Amazon and through Apple Books on behalf of himself and his family.

Trade eBooks Mr. Wilder purchased from the Big Five Defendants through Amazon’s rival

eBook retailer, were also sold by the Big Five through the Amazon platform:




                                                   - 11 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 16 of 98




              a.       From Hachette he purchased Rather Be the Devil on February 15, 2017,

for $13.99 and When the Music’s Over on July 2, 2018, for $10.99, both prices equal to the price

of the same eBooks sold through the Amazon platform.

              b.       From HarperCollins he purchased Manic on June 6, 2017, for $10.99, a

price equal to the price of the same eBook sold through the Amazon platform, and The Price of

Love and Other Stories on November 24, 2018, also for $10.99, a price higher than the price of

the same eBook sold through the Amazon platform.

              c.       From Macmillan he purchased for $2.99 each The Collapsing Empire on

December 31, 2017, and The First Patient on April 5, 2018, both prices equal to the price of the

same eBooks sold through the Amazon platform.

              d.       From Penguin he purchased for $14.99 each Empire’s End: Aftermath

(Star Wars) on April 7, 2017, and All We Ever Wanted on August 10, 2018, both prices equal to

the price of the same eBooks sold through the Amazon platform.

              e.       From Simon & Schuster he purchased Deep Freeze on October 17, 2017,

for $14.99 and The North Water on September 12, 2018, for $3.99, both prices equal to the price

of the same eBooks sold through the Amazon platform.

Defendants’ anticompetitive agreement prevented the price competition with the Amazon

platform that would have resulted in a lower market price for these eBooks. Mr. Wilder also

purchased eBooks through Amazon’s platform, e.g., on February 25, 2019, he bought The Fall of

Carthage: The Punic Wars 265-146BC from Hachette for $3.99 and on August 5, 2020, he

bought The Virtues of War: A Novel of Alexander the Great from Penguin for $5.99, both prices

inflated by Defendants’ anticompetitive agreement to prevent retailer discounting on any

platform. He has been injured and will continue to be injured by paying more for the Big Five’s




                                              - 12 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 17 of 98




trade eBooks than he would have paid or would pay in the future in the absence of Defendants’

unlawful acts, as set forth herein.

         6.         Jordan Sacks

         23.        Jordan Sacks is a resident of Arlington, Virginia. He purchases trade eBooks from

the Big Five through Apple Books. Trade eBooks Mr. Sacks purchased from the Big Five

Defendants through Amazon’s rival eBook retailer, were also sold by the Big Five through the

Amazon platform, including his purchase of All the Light We Cannot See from Simon &

Schuster on June 3, 2018, for $12.99, a price equal to the price of the same eBook sold through

the Amazon platform. Defendants’ anticompetitive agreement prevented the price competition

with the Amazon platform that would have resulted in a lower market price for these eBooks.

Mr. Sacks has been injured and will continue to be injured by paying more for the Big Five’s

trade eBooks than he would have paid or would pay in the future in the absence of Defendants’

unlawful acts, as set forth herein.

         7.         Mariacristina Bonilla

         24.        Mariacristina Bonilla is a resident of Norwalk, Connecticut. She purchases trade

eBooks from the Big Five through Barnes & Noble. Trade eBooks Ms. Bonilla purchased from

the Big Five Defendants through Amazon’s rival eBook retailer were also sold through the

Amazon platform:

               a.          From HarperCollins she purchased The Hurricane Sisters on May 21,

2020, for $11.49, a price equal to the price of the same eBook sold through the Amazon

platform.

               b.          From Macmillan she purchased A Week at the Shore on June 24, 2020, for

$14.99, a price equal to the price of the same eBook sold through the Amazon platform.




                                                  - 13 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 18 of 98




               c.          From Penguin she purchased Neighbors on January 6, 2021, for $14.99, a

price equal to the price of the same eBook sold through the Amazon platform.

Defendants’ anticompetitive agreement prevented the price competition with the Amazon

platform that would have resulted in a lower market price for these eBooks. Ms. Bonilla has been

injured and will continue to be injured by paying more for the Big Five’s trade eBooks than she

would have paid or would pay in the future in the absence of Defendants’ unlawful acts, as set

forth herein.

         8.         Ethan Silverman

         25.        Ethan Silverman is a resident of New York City. He purchases trade eBooks from

the Big Five through Apple Books. Trade eBooks Mr. Silverman purchased from the Big Five

Defendants through Amazon’s rival eBook retailer, were also sold by the Big Five through the

Amazon platform:

               a.          From HarperCollins he purchased 10% Happier on January 27, 2021, for

$10.99, a price equal to the price of the same eBook sold through the Amazon platform.

               b.          From Penguin he purchased Never Eat Alone on July 6, 2018, for $14.99

and Compelling People on January 2, 2021, for $12.99, both prices equal to the price of the same

eBooks sold through the Amazon platform.

Defendants’ anticompetitive agreement prevented the price competition with the Amazon

platform that would have resulted in a lower market price for these eBooks. Mr. Silverman has

been injured and will continue to be injured by paying more for the Big Five’s trade eBooks than

he would have paid or would pay in the future in the absence of Defendants’ unlawful acts, as set

forth herein.




                                                 - 14 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 19 of 98




         9.         Jeffery Tomasulo

         26.        Mr. Tomasulo is a resident of Norwalk, Connecticut. He purchases trade eBooks

from the Big Five through Apple Books. Trade eBooks Mr. Tomasulo purchased from the Big

Five Defendants through Amazon’s rival eBook retailer were also sold by the Big Five through

the Amazon platform, including his purchase of The Explosive Child from HarperCollins on

April 9, 2020, for $13.99, a price equal to the price of the same eBook sold through the Amazon

platform. Defendants’ anticompetitive agreement prevented the price competition with the

Amazon platform that would have resulted in a lower market price for these eBooks. Mr.

Tomasulo has been injured and will continue to be injured by paying more for the Big Five’s

trade eBooks than he would have paid or would pay in the future in the absence of Defendants’

unlawful acts, as set forth herein

         10.        Susan Cook and Jeffrey Cook

         27.        Susan Cook and Jeffrey Cook are residents of Goodyear, Arizona. They purchase

trade eBooks from the Big Five through Apple Books through Susan Cook’s account. Trade

eBooks the Cooks purchased from the Big Five Defendants through Amazon’s rival eBook

retailer, were also sold by the Big Five through the Amazon platform, including:

               a.          From Hachette, the Cooks purchased for $14.99 each, Two Kinds of Truth

on October 31, 2017, and Daylight on November 19, 2020, prices equal to the same eBooks sold

through Amazon.

               b.          From Macmillan, they purchased for $14.99 each, Secrets in Death on

September 4, 2017, and Golden in Death on February 16, 2020, prices equal to the same eBooks

sold through the Amazon platform.




                                                 - 15 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 20 of 98




               c.          From Penguin, they purchased for $14.99 each, The Midnight Line on

November 10, 2017, and A Time for Mercy on October 19, 2020, prices equal to the same

eBooks sold through the Amazon platform.

               d.          From Simon & Schuster, they purchased Fear for $15.99 on September

12, 2018, and Total Power for $14.99 on September 19, 2020, prices equal to the same eBooks

sold through the Amazon platform.

Defendants’ anticompetitive agreement prevented the price competition with the Amazon

platform that would have resulted in a lower market price for these eBooks. The Cooks have

been injured and will continue to be injured by paying more for the Big Five’s trade eBooks than

they would have paid or would pay in the future in the absence of Defendants’ unlawful acts, as

set forth herein.

         11.        Cecily Lerner

         28.        Cecily Lerner is a resident of Encino, California. She purchases trade eBooks

from the Big Five through Barnes & Noble. Trade eBooks she purchased from the Big Five

Defendants through Amazon’s rival eBook retailer were also sold by the Big Five through the

Amazon platform, including her purchase of Pachinko from Hachette on January 2, 2020, for

$9.99, a price equal to the price of the same eBook sold through the Amazon platform.

Defendants’ anticompetitive agreement prevented the price competition with the Amazon

platform that would have resulted in a lower market price for these eBooks. Ms. Lerner has been

injured and will continue to be injured by paying more for the Big Five’s trade eBooks than she

would have paid or would pay in the future in the absence of Defendants’ unlawful acts, as set

forth herein.




                                                  - 16 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 21 of 98




         12.        Lawrence Twill

         29.        Lawrence Twill is a resident of Sarasota, Florida. He and his wife purchase trade

eBooks from the Big Five through Apple Books through his wife’s account. Trade eBooks Mr.

Twill purchased from the Big Five Defendants through Amazon’s rival eBook retailer, were also

sold by the Big Five through the Amazon platform, including:

               a.          From Penguin, he purchased Little Fires Everywhere on April 19, 2018,

for $13.99 and The Widow on June 9, 2019, for $9.99, prices equal to the same eBooks sold

through the Amazon platform.

               b.          From Simon & Schuster, he purchased Manhattan Beach for $14.99 on

October 25, 2017, a price equal to the same eBook sold through the Amazon platform.

Defendants’ anticompetitive agreement prevented the price competition with the Amazon

platform that would have resulted in a lower market price for these eBooks. Mr. Twill has been

injured and will continue to be injured by paying more for the Big Five’s trade eBooks than he

would have paid or would pay in the future in the absence of Defendants’ unlawful acts, as set

forth herein.

         13.        Thomas Agostino

         30.        Thomas Agostino is a resident of Boynton Beach, Florida. He purchases trade

eBooks from the Big Five through Barnes & Noble through his wife’s account. Trade eBooks

Mr. Agostino purchased from the Big Five Defendants through Amazon’s rival eBook retailer

were also sold by the Big Five through the Amazon platform, including A New Earth, which he

purchased from Penguin on July 9, 2018, for $10.99, a price equal to the price of the same eBook

sold through the Amazon platform. Defendants’ anticompetitive agreement prevented the price

competition with the Amazon platform that would have resulted in a lower market price for these

eBooks. Mr. Agostino has been injured and will continue to be injured by paying more for the


                                                   - 17 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 22 of 98




Big Five’s trade eBooks than he would have paid or would pay in the future in the absence of

Defendants’ unlawful acts, as set forth herein.

         14.        Robert Etten

         31.        Robert Etten is a resident of Roseville, Minnesota. He purchases trade eBooks

from the Big Five through Barnes & Noble. Trade eBooks Mr. Etten purchased from the Big

Five Defendants through Amazon’s rival eBook retailer were also sold by the Big Five through

the Amazon platform, including:

               a.          From Hachette, he purchased The Inn on September 12, 2019, for $14.99,

a price equal to the same eBook sold through the Amazon platform.

               b.          From Penguin, he purchased Robert Ludlum’s The Bourne Evolution on

July 28, 2020, for $14.99, a price equal to the same eBook sold through the Amazon platform.

               c.          From Simon & Schuster, he purchased Spymaster (Scot Harvath Series

#17) for $14.99 on February 11, 2018, a price equal to the same eBook sold through the Amazon

platform.

Defendants’ anticompetitive agreement prevented the price competition with the Amazon

platform that would have resulted in a lower market price for these eBooks. Mr. Etten has been

injured and will continue to be injured by paying more for the Big Five’s trade eBooks than he

would have paid or would pay in the future in the absence of Defendants’ unlawful acts, as set

forth herein.

         15.        Janet Ackerman

         32.        Janet Ackerman is a resident of Brooklyn, New York. She purchases trade eBooks

from the Big Five through Apple Books. Trade eBooks Ms. Ackerman purchased from the Big

Five Defendants through Amazon’s rival eBook retailer, were also sold by the Big Five through

the Amazon platform, including:


                                                  - 18 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 23 of 98




               a.          From Hachette, she purchased The Slaughterman’s Daughter on March 5,

2021, for $14.99, a price equal to the same eBook sold through the Amazon platform.

               b.          From HarperCollins, she purchased The Exiles on September 4, 2020, for

$14.99, a price equal to the same eBook sold through the Amazon platform.

               c.          From Simon & Schuster, she purchased Too Much and Never Enough for

$14.99 on July 16, 2020, a price equal to the same eBook sold through the Amazon platform.

Defendants’ anticompetitive agreement prevented the price competition with the Amazon

platform that would have resulted in a lower market price for these eBooks. Ms. Ackerman has

been injured and will continue to be injured by paying more for the Big Five’s trade eBooks than

she would have paid or would pay in the future in the absence of Defendants’ unlawful acts, as

set forth herein.

B.       Defendants

         1.         Amazon

         33.        Amazon is an online retail giant with its principal headquarters in Seattle,

Washington and with facilities and employees throughout the United States, including in this

District. Amazon is vertically integrated and is active upstream as a publisher, with its own

imprints (i.e., publishing labels), and downstream as an eBook retailer. Amazon sells eBooks and

offers eBook reading subscription services to its retail customers in New York and throughout

the United States on the Amazon platform. Amazon also operates Amazon Publishing, a division

of Amazon that publishes books and competes with the Big Five Defendants.

         2.         Hachette

         34.        Defendant Hachette is a leading U.S. trade publisher, having its principal place of

business in New York City, and is qualified to do business and is doing business in the State of

New York and in this District. Hachette has been publishing books since 1837, and its publishing


                                                    - 19 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 24 of 98




brands currently include Little, Brown and Company; Little, Brown Books for Young Readers;

Grand Central Publishing; Basic Books; Public Affairs; Orbit; FaithWords; and Center Street.

Hachette’s books and authors have garnered major awards including Pulitzer Prizes, National

Book Awards, Newbery Medals, Caldecott Medals, and Nobel Prizes. Hachette’s bestselling

authors have been published all over the world and include David Baldacci, Michael Connelly,

Malcolm Gladwell, Elin Hilderbrand, N. K. Jemisin, Stephenie Meyer, James Patterson, J.K.

Rowling, Nicholas Sparks, Rick Steves, Donna Tartt, and Malala Yousafzai.

         3.       HarperCollins

         35.      Defendant HarperCollins is a leading U.S. trade publisher, having its principal

place of business in New York City, and is qualified to do business and is doing business in the

State of New York and in this District. With over two hundred years of history and more than

120 branded imprints around the world, HarperCollins publishes approximately 10,000 new

books every year in 16 languages and has a print and digital catalog of more than 200,000 titles.

Writing across dozens of genres, HarperCollins’s authors are winners of the Nobel Prize, the

Pulitzer Prize, the National Book Award, the Newbery and Caldecott Medals, and the Man

Booker Prize.

         4.       Macmillan

         36.      Defendant Macmillan is a leading U.S. trade publisher, having its principal place

of business in New York City, and is qualified to do business and is doing business in the State

of New York and in this District. Macmillan is part of a global trade-publishing group operating

worldwide, with trade publishing companies in the United States, Germany, the United

Kingdom, Australia, South Africa, and India. Macmillan operates eight divisions in the U.S.:

Celadon Books; Farrar, Straus and Giroux; Flatiron Books; Henry Holt and Company;

Macmillan Audio; Macmillan Children’s Publishing Group; St. Martin’s Press; and Tor/Forge.


                                                 - 20 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 25 of 98




Its writers, including, among others, Jeff VanderMeer, Senator Elizabeth Warren, James Comey,

Orson Scott Card, and Paul Beatty, come from a vast array of literary backgrounds and have won

awards including the Caldecott Medal, the Nobel Prize, the Man Booker Prize, the Pulitzer Prize,

the National Book Award, and the Printz Award.

         5.       Penguin

         37.      Defendant Penguin is a leading U.S. trade publisher, organized under the laws of

Delaware, having its principal place of business in New York City, and is qualified to do

business and is doing business in the State of New York and in this District. With a rich history

dating back to the 1800s, Penguin’s expansive publishing portfolio includes nearly 275

independent publishing imprints and brands on five continents. Penguin publishes 15,000 new

titles annually and sells close to 800 million print, audio, and eBooks annually. Penguin’s many

authors include more than 80 Nobel Laureates and hundreds of the most widely read authors

across the world.

         6.       Simon & Schuster

         38.      Defendant Simon & Schuster is a leading U.S. trade publisher, organized under

the laws of New York, having its principal place of business in New York City, and is qualified

to do business and is doing business in the State of New York and in this District. It publishes

2,000 titles annually in numerous well-known imprints and divisions such as Simon & Schuster,

Scribner, Atria Books, Gallery Books, Pocket Books, Adams Media, Simon & Schuster

Children’s Publishing, and Simon & Schuster Audio and international companies in Australia,

Canada, India, and the United Kingdom. Simon & Schuster brings the works of its authors,

which include, among others, Dale Carnegie, Sharon M. Draper, Jennifer Egan, Joseph Heller,

Ernest Hemingway, and Stephen King, to more than 200 countries and territories. Its books and

authors have been winners of the Pulitzer Prize, National Book Award, National Book Critics


                                                - 21 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 26 of 98




Circle Award, Newbery Medal, and Caldecott Medal. On November 25, 2020, Penguin

announced plans to acquire Simon & Schuster; the proposed merger would create a single

publishing house with a market share of approximately 50% of all trade books published.16

                                  V.       STATEMENT OF FACTS

A.         EBooks’ arrival disturbed the trade publishing industry, and the Big Five
           responded by seizing control of trade eBook prices and eliminating retailer
           discounts.

           39.    When Amazon’s Kindle launched in 2007, it was the first e-reader to gain

widespread commercial acceptance, and Amazon quickly became the market leader in the sale of

eBooks and eBook readers.17

           40.    Until 2010, the Big Five sold trade eBooks through the same century-old

wholesale pricing model they used for print books.18 Under this model, publishers sell titles at

wholesale to retailers, which could then discount from the suggested retail prices as they saw

fit.19 Amazon achieved market dominance in trade eBooks under this model by charging just

$9.99 for many new release and bestselling trade eBooks, which roughly matched the wholesale

price of many of the Big Five’s trade eBooks.20 To compete with Amazon, other eBook retailers

also adopted a $9.99 or lower retail price for many trade eBook titles.21 Between 2008 and 2010,


     16
     John Maher, PRH Purchase of S&S Draws Objections, Publishers Weekly (Nov. 30,
2020), https://www.publishersweekly.com/pw/by-topic/industry-news/publisher-
news/article/85005-first-reactions-to-s-s-sale.html.
     17
          Apple., 952 F. Supp. 2d at 648-49.
     18
       Greg Sandoval, Apple lawyers put judge in ebook antitrust case on defensive, The Verge
(Jun. 3, 2013), https://www.theverge.com/2013/6/3/4380652/apple-lawyers-put-judge-in-ebook-
antitrust-case-on-defensive.
     19
     Jeffrey A. Trachtenberg, E-Book Sales Fall After New Amazon Contracts, Wall Street
Journal (Sept. 3, 2015 https://www.wsj.com/articles/e-book-sales-weaken-amid-higher-prices-
1441307826.
     20
          Apple, 952 F. Supp. 2d at 649.
     21
          Id.


                                                - 22 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 27 of 98




in the years immediately following Amazon’s release of the Kindle and the Kindle 2, eBooks

made enormous sales gains of 1,260%.22

          41.     But the tremendous success of trade eBooks made the Big Five anxious. They

feared that Amazon’s $9.99 price point would hurt their profits. In the short-term, the publishers

believed that the low price point was eating into sales of their more profitable hardcover trade

books, which they often priced at thirty dollars or more, and in the long-term, they feared that

consumers would grow accustomed to trade eBooks priced at $9.99 and would expect

comparable prices for print books.23

          42.     The Big Five also feared Amazon’s growing power in the trade book industry and

were worried that Amazon would render them obsolete by negotiating directly with authors and

literary agents for rights.24 To counter Amazon’s growing power, the Big Five determined that

they needed to force Amazon to abandon its discount pricing model. As Hachette bluntly put it,

they had to prevent Amazon’s “wretched $9.99 price point becoming a de facto standard.”25

Simon & Schuster likewise described it as the “basic problem: how to get Amazon to change its

pricing” and move off its $9.99 price point, and Macmillan referred to Amazon’s price policy as

“book devaluation to $9.99.”26

          43.     Each of the Big Five reached out to Amazon in the hopes of changing the low

$9.99 price point. In February 2009, Penguin told Amazon that “their 9.99 model” was “not a


    22
      Jenny Shank, The Year in Reading: Print Books, Magazines, Newsletters Hold Their Own
In 2015. Mediashift.org (Dec. 28, 2015) http://mediashift.org/2015/12/the-year-in-reading-print-
books-magazines-newsletters-hold-their-own-in-2015/.
    23
         Apple, 952 F. Supp. 2d at 649.
    24
         Id.
    25
         Id. at 650, 653.
    26
         Id. at 650.


                                               - 23 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 28 of 98




good sustainable one.”27 HarperCollins warned Amazon that it was “seriously considering

changes to our discount structure and our digital list prices for all retailers.”28 In March 2009,

Macmillan met with Amazon to likewise express concern with the $9.99 price point and

indicated that “all the pubs” were talking about it.29 In June 2009, Simon & Schuster told

Amazon that the $9.99 price point was “a mistake” and “terrible for the business.”30 In early

December 2009, Hachette told Amazon that its $9.99 pricing posed a “big problem” for the

industry, but that if Amazon would raise trade eBook prices by even one or two dollars, it would

“solve the problem.”31

          44.     When Amazon refused their entreaties, the publishers recognized the importance

of coordinating their efforts to raise prices. One publisher’s internal memo stated that, “the

industry needs to develop a common strategy.”32 The publishers had regular opportunities to

conspire, as the senior executives for each of the publishers meet on a quarterly basis in private

dining rooms in New York restaurants without lawyers present.33 At the bench trial against

Apple, the publishers’ CEOs testified that they “did not compete with each other on price” and

thus “felt no hesitation in freely discussing Amazon’s prices with each other and their joint

strategies for raising those prices.”34 The court found that “[w]hile no one Publisher could effect




    27
         Id.
    28
         Id.
    29
         Id.
    30
         Id.
    31
         Id.
    32
         United States v. Apple, Inc., 791 F.3d 290, 300 (2d Cir. 2015).
    33
         Apple, 952 F. Supp. 2d at 651.
    34
         Id. (paraphrasing the witnesses’ testimony).


                                                 - 24 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 29 of 98




an industry-wide shift in prices or change the public’s perception of a book’s value, if they

moved together they could.”35

          45.     Frustrated by Amazon’s initial unwillingness to collude at that time, the Big Five

turned to Apple to put an end to discounting trade eBook prices. Apple expressed immediate

interest. As long as it could sell trade eBooks profitably, Apple anticipated that it would generate

even more revenue than selling digital music, where Apple dominated.36 Apple believed that the

iPad, which it would launch in 2010, would be a transformational e-reader. In contrast to the

existing black-and-white e-readers, the iPad would display not only text but also illustrations and

photographs in color on a backlit screen, and would have audio and video capabilities, which

would enhance the eBook reading experience.37

          46.     Beginning on December 8, 2009, Apple’s team contacted the Big Five to set up

meetings the following week to discuss an “extremely confidential” subject. Apple made it clear

that it would be trying to meet with each of the Big Five.38 Even before it met with any of the

Big Five publishers, Apple already knew that the publishers were eager to raise the $9.99 price

point for all trade eBooks, and that they were willing to coordinate their efforts to achieve that

goal.39 To bring the Big Five publishers to the table, therefore, Apple offered to raise the price

above $9.99. Over the course of the next few weeks, Apple and the Big Five agreed that to make

this happen, the Big Five would have to adopt the agency model.




    35
         Id. at 665.
    36
         Id. at 654-56.
    37
         Id. at 655.
    38
         Id.
    39
         Id. at 656.


                                                 - 25 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 30 of 98




          47.     Crucially, under the agency model, publishers set the price of their eBooks and

retailers—acting as agents for the publisher—take a commission on the sale.40 The sales

transaction occurs directly between the publisher and the retail consumer.41 The agency model

does not permit the retailer-agent to discount the price unilaterally.42

          48.     Under the agreement, Apple received a 30% commission for hosting the sale.43

The Big Five stood to make less money on each sale under the agency model than they would

under the wholesale model, but agreeing to Apple’s proposal would accomplish their

overarching long-term goal: retaking control of pricing back from the eBook retailers.44

          49.     Initially, some of the Big Five objected to the agency model. To force their hand,

Apple’s in-house counsel introduced an MFN clause in the proposed agreements that would

ensure that the Big Five’s trade eBooks would be sold on Apple’s eBooks store for the lowest

retail price available in the marketplace.45 MFNs are common devices that allowed companies to

get the lowest prices from their suppliers, by getting the seller to agree to treat them as favorably


    40
      See Apple, 791 F.3d at 303 (“Unlike a wholesale model, in an agency relationship the
publisher sets the price that consumers will pay for each ebook. Then, rather than the retailer
paying the publisher for each ebook that it sells, the publisher pays the retailer a fixed percentage
of each sale. In essence, the retailer receives a commission for distributing the publisher’s
ebooks.”).
    41
         Supra The 2010s were supposed to bring the ebook revolution; DG Comp Decision at 8.
    42
      Sarah Boyle, What Is the Agency Model for Ebooks? Your Burning Questions Answered,
Publishing Trendsetter (May 1, 2012), http://publishingtrendsetter.com/industryinsight/simple-
explanation-agency-model/.
    43
         Apple, 952 F. Supp. 2d at 658-62.
    44
      Apple, 791 F.3d at 305 (“Under Apple’s initial agency model—with price caps but no
MFN Clause—the publishers already stood to make less money per ebook with Apple. Because
Apple capped the ebook price of a $25 hardcover at $12.99 and took 30% of that price,
publishers could only expect to make $8.75 per sale. But what the publishers sacrificed in short-
term revenue, they hoped to gain in long-term stability by acquiring more control over pricing
and, accordingly, the ability to protect their hardcover sales.”).
    45
         Apple, 952 F. Supp. 2d at 662.


                                                 - 26 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 31 of 98




as any of their other customers. Apple had used an MFN in one of its music agreements before,

but it had purchased the music under a wholesale model, where Apple demanded the lowest price

and best terms from its supplier. Apple’s use of an MFN for a retail price was a unique feature

of its eBook agency agreements: it went beyond Apple’s reducing costs and guaranteed that

eBooks in Apple’s e-bookstore would be sold for the lowest retail price available in the

marketplace.46 By combining the MFN with the pricing tiers, Apple allowed the Big Five to set

the retail prices of their eBooks, while at the same time guaranteeing that Apple would never

have to compete on price because if another retailer sold at a lower price, the publishers would

have to lower their price on Apple’s eBook store.47 As a practical matter, the Big Five would

need to adopt an agency model with other eBook retailers, including Amazon, to prevent retail

price competition.48

          50.     The MFN not only ensured that no eBook retailer could underprice Apple, it also

enabled the Big Five’s collective action. As the Second Circuit explained, “[t]he MFNs in

Apple’s Contracts created a set of economic incentives” which “were only attractive to the

Publisher Defendants to the extent they acted collectively.”49 The Second Circuit added, “By the

very act of signing a Contract with Apple containing an MFN Clause, then, each of the Publisher

Defendants signaled a clear commitment to move against Amazon [and the industry practice of

retail discounting], thereby facilitating their collective action.”50




    46
         Id.
    47
         Id.
    48
         Id. at 663.
    49
         Apple, 791 F.3d at 320.
    50
         Id. at 317.


                                                 - 27 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 32 of 98




          51.     Apple and the Big Five ultimately agreed to cap trade eBook prices at $12.99 for

new release titles with hardcover list prices of $30 or under and set a $14.99 price cap for new

release titles with hardcover list prices above $30. For eBooks other than new releases, the price

cap was set at $9.99.51 Despite the significant reduction in revenue the Big Five would receive

for each trade eBook sold under the agency model, Apple played to the Big Five’s long-term

interest in raising trade eBook prices to protect the prices of print trade books.52 Notably,

Defendants Hachette and Macmillan agreed to the terms with Apple despite their legal concerns

about “price matching” under the MFNs.53

          52.     Through a coordinated effort, the Big Five forced Amazon to accept the agency

model by threatening to withhold publication of their trade eBooks for seven months after their

release as print publications.54 At the same time, Macmillan CEO John Sargent tried to create the

impression that the company had acted alone and that the other Big Five Defendants had

followed of their own accord, when he publicly disclosed his negotiations with Amazon.55 After

Amazon’s unsuccessful attempt at retaliation, which temporarily devalued its stock, Amazon

acceded to the Big Five’s demands, but not before Amazon filed a complaint with the FTC.56

Between March and June of 2010, Amazon finalized agency agreements with all of the Big Five.

Each of the Big Five’s agreements with Amazon included a “model parity” clause. This gave




    51
         Apple, 952 F. Supp. 2d at 667.
    52
         Id. at 665.
    53
         Id. at 674.
    54
         Id. at 679-80.
    55
         Id. at 680.
    56
         Id. at 680-81.


                                                - 28 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 33 of 98




Amazon the option to return to a wholesale model of distribution if the publisher agreed to a

wholesale distribution arrangement with any other eBook retailer.57

          53.     Google entered the eBook market at the same time as Apple. The Big Five made

it clear to Google that their agreements with Apple made them “unwilling to enter into non-

agency agreements with Google.”58 The Big Five also adopted an agency model with Barnes &

Noble.59

          54.     The effect was a significant and pervasive increase in trade eBook prices. As the

following graph indicates, when Apple’s eBook store opened in April 2010, trade eBook prices

soared for the four publishers that finalized their agency agreements with Amazon in March (first

vertical line), while Penguin’s price increases followed within a few weeks of executing its June

2010 agreement with Amazon (second vertical line).60




    57
         Id. at 681.
    58
         Id. at 686.
    59
         Id. at 657, 675, 700.
    60
       The graph is included in the Court’s 2013 order following a bench trial. Id. at 683. The
bottom flat line (G) represents the average prices of non-major publishers, who were not a part of
the conspiracy. Random House (line F), then separate from Defendant Penguin, also did not join
in the conspiracy and its average prices remained around $8. Although it later followed suit and
adopted an agency model and raised prices, too. Id. at 683 and 685.


                                                 - 29 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 34 of 98




           55.     In the short term, the plan paid off for Apple and the Big Five. Apple seized 22%

of the eBook market in the first two months of operation.61 And while the Big Five lost eBook

revenue under the agency model, they offset their losses by raising the prices of their hardcover

books.62 However, it was not long before Apple and the Big Five faced the legal consequences

of their collusion.

B.         Defendants’ eBook pricing practices have been the continuous subject of antitrust
           investigations in the United States and Europe since 2011.

           1.     Authorities in the United States and Europe sanctioned the Big Five for
                  conspiring with Apple to fix trade eBook prices.

           56.    The DG Comp first opened proceedings in December 2011 against the Big Five

and Apple to determine whether they colluded in raising retail prices of trade eBooks.63 The Big

Five already faced a consumer class action filed in this District in August 2011 that raised the


     61
     Marco Tabini, Apple grabs 22 percent of eBook market with iBooks Macworld (Jun. 7,
2010), https://www.macworld.com/article/1151813/ibooks.html.
     62
          Apple, 952 F. Supp. 2d at 683.
     63
          5.4.2017 DG Comp. Decision at 8.


                                                 - 30 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 35 of 98




same allegations. The DOJ and Attorneys General from 33 states followed with their own

enforcement actions in this District in early 2012.64

          57.     Rather than risking an adverse judgment, the Big Five settled claims in the United

States and Europe. Under the terms of consent decrees with the DOJ entered in 2012 and 2013,

the Big Five agreed to terminate their contract with Apple and any other eBook retailer that

restricted the retailers’ ability to discount eBooks.65 For a period of two years, the Big Five

agreed that they would permit eBook retailers to discount eBook prices and to offer promotions

to encourage consumers to purchase eBooks and for a five-year period the Big Five agreed not to

enter into any agreement with an eBook retailer that contained a Price MFN for the sale of

eBooks.66 The Big Five agreed to the same restrictions in Europe under their settlements with

DG Comp on December 12, 2012, and July 25, 2013.67

          58.     After a 20-day bench trial against Apple in this District, the court found that

Apple and the Big Five had engaged in a per se illegal horizontal price fixing agreement, which

had the intent and effect of eliminating price competition in the trade eBook market and

increasing the retail price of trade eBooks.68 The evidence showed that Apple “made a conscious

commitment to join a scheme with the Publisher Defendants to raise the prices of e-books” and

that it was only through “the coordinated effort and conscious commitment of the Publisher

Defendants and Apple” that the defendants were able to “effect a significant increase in the retail




    64
         Apple, 791 F.3d at 296.
    65
      See U.S. v. Apple, Inc., et al., Department of Justice, https://www.justice.gov/atr/case/us-v-
apple-inc-et-al.; e.g., Final Judgment Penguin at 8-9.
    66
         Id. at 11 and 18.
    67
         5.4.2017 DG Comp. Decision at 8.
    68
         Apple, 952 F. Supp. 2d at 694.


                                                  - 31 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 36 of 98




prices of e-books.”69 The court also held in the alternative that the plaintiffs had proved an

unreasonable restraint on trade under the rule of reason by demonstrating that the agreements

“removed the ability of retailers to set the prices of their e-books and compete with each other on

price, relieved Apple of the need to compete on price, and allowed the [the Big Five] to raise the

prices for their e-books, which they promptly did[.]”70 The court entered a $450 million

judgment against Apple and enjoined it from entering into any agreements with the Big Five that

would prevent it from lowering eBook prices beyond the 2-year deadline imposed by their

consent decrees, and the Second Circuit affirmed on appeal.71 Judge Livingston, who wrote the

Second Circuit panel’s majority opinion affirming Apple’s liability, separately opined that the

evidence was also sufficient to hold Apple liable under the quick look analysis.72

          59.     In Europe, the DG Comp likewise found that the Big Five had colluded with

Apple to raise prices.73 The price-fixing conspiracy found by the District Court and DG Comp

consisted of the Big Five switching to an agency model and agreeing to an MFN with Apple to

ensure that the Big Five sold their trade eBooks at the same prices through Apple’s online store

as through all other eBook retailers, including Amazon.74

          60.     Separately, in 2012, regulators at the U.K. Office of Fair Trading (OFT) and

regulators at Germany’s Federal Cartel Office, the Bundeskartellamt, concurrently investigated



    69
         Id. at 697.
    70
         Id. at 694.
    71
      In re Electronic Books Antitrust Litigation, 639 F. App’x 724, 726 (2d Cir. 2016). This
prohibition began upon entry of the order and expired at different times for each of the Big Five
Defendants. Apple, 791 F.3d at 336.
    72
         Apple, 791 F.3d at 329-30.
    73
         5.4.2017 DG Comp. Decision at 8.
    74
         Id.; Apple, 952 F. Supp. 2d at 663-65.


                                                  - 32 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 37 of 98




the anticompetitive effect of MFNs in Amazon’s agreements with third-party retailers to sell on

its platform.75 Concerned that Amazon’s clause could drive up online prices for consumers, OFT

opened a formal investigation after receiving “numerous complaints” that Amazon prohibited its

third-party sellers from selling their products at lower prices through other online outlets,

including their own websites.76 At the conclusion of its investigation, the Bundeskartellamt

found that Amazon’s “horizontal price-fixing” agreement acts as a “barrier[] to market entry for

new competitors and hinder[s] the expansion of existing competitors in the market.”77 It further

found that the MFN is “a hardcore restriction in that it limits price-setting behaviour, [which]

cannot be seen either as an indispensable restriction, or as an appropriate way of involving

consumers with regard to its price-raising effect.” Instead, the MFN “results in safeguarding

Amazon’s large own-account share of sales as a competitor and the extensive reach of

amazon.de, which cannot be attacked by competing platforms.” 78 Faced with these findings,

Amazon capitulated and agreed not to employ MFNs in its third-party seller agreements in the




    75
      Dan Prochilo, UK May Drop Antitrust Probe into Amazon Pricing Policy, Law360(Aug.
29, 2013), https://www.law360.com/articles/468842/uk-may-drop-antitrust-probe-into-amazon-
pricing-policy. OFT closed in 2014 and was succeeded by the newly created Competition and
Markets Authority.
    76
         Id.
    77
       Bundeskartellamt, Amazon removes price parity obligation for retailers on its Marketplace
platform (Dec. 9, 2013) (“12.3.13 Bundeskartellamt Decision”),
https://www.bundeskartellamt.de/SharedDocs/Entscheidung/EN/Fallberichte/Kartellverbot/2013/
B6-46-12.pdf?__blob=publicationFile&v=2.
    78
         Id.


                                               - 33 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 38 of 98




European market.79 Having achieved their goal, OFT and the Bundeskartellamt closed their

investigations in November 2013.80

          61.     Amazon remained undeterred. Tellingly, not long after its concession to European

authorities, Amazon presented a slide in a 2014 presentation, entitled “Risk Analysis”, that

advised company members to “Test the Boundaries of what is allowed by law.”81 Despite having

disavowed its MFNs in one context, Amazon nonetheless employed MFNs in the eBook

markets—including in North America, Germany, and the U.K.

          2.      Astonishingly, right after they were sanctioned for conspiring with Apple, the
                  Big Five publishers immediately embarked on a price-fixing scheme with
                  Amazon.

          62.          The terms of the consent decrees that prohibited the Big Five from agreeing to

MFNs in the sale of trade eBooks remained in place until 2017 or 2018 (depending on the

publisher). But the requirement that the Big Five permit retailer discounting of trade eBooks

expired (other than Apple) in 2015.82 Upon expiration, the Big Five promptly reintroduced the

agency model by renegotiating their agreements with Amazon, thus reclaiming the right to set

prices.83


    79
         Id.
    80
       Id.; OFT, Amazon online retailer: investigation into anticompetitive Practices,
https://www.gov.uk/cma-cases/amazon-online-retailer-investigation-into-anti-competitive-
practices.
    81
      Aditya Kalra, Amazon documents reveal company’s strategy to dodge India’s regulators,
Reuters (Feb. 17, 2021), https://www.reuters.com/investigates/special-report/amazon-india-
operation/; see also Aditya Kalra, India antitrust body says Reuters story corroborates evidence
in probe of Amazon, Reuters (March 19, 2021), https://www.reuters.com/article/us-amazon-com-
india-idUSKBN2BB1UF.
    82
      The Court’s injunction against Apple prohibited it from contractually waiving discounts
with the Big Five for an additional one to three years, depending on the publisher.
    83
      Supra Trachtenberg; The 2010s were supposed to bring the ebook revolution; For the Big
Five, Agency Now Holds Sway Across the Board; see also Amazon, HarperCollins reach multi-
year publishing deal, First Post (Apr. 14, 2015), https://www.firstpost.com/tech/news-


                                                    - 34 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 39 of 98




          63.          Some of the same individuals were involved in both sets of agreements. Five

top executives from the Big Five were pivotal to the conspiracy with Apple: David Shanks,

CEO of Penguin; Carolyn Reidy, President and CEO of Simon & Schuster; Brian Murray,

CEO of HarperCollins; John Sargent, CEO of Macmillan; and David Young, Chairman and

CEO of Hachette.84 In 2015, at the time the Big Five entered new agency agreements with

Amazon, three of those five executives were still leading their companies.85

          64.          Notably, one of these individuals, Macmillan CEO Sargent, publicly sought to

justify his company’s collusion with Apple as procompetitive because it chipped away at

Amazon’s eBook monopoly.86 Yet he had no qualms about entering into the same arrangement

with Amazon, which both raised trade eBook prices and guaranteed Amazon’s monopoly.

Indeed, the only “irony” that Sargent found in this arrangement is that despite Macmillan’s

best efforts “to create even pricing as best we can,” the court’s injunction permitted Apple to

continue discounting Macmillan’s eBooks through October 2017.87



analysis/amazon-harpercollins-reach-multi-year-publishing-deal-report- 3666709.html; Laura
Owen, Macmillan, too, returns to agency pricing with Amazon, Gigaom (Dec. 18, 2014),
https://gigaom.com/2014/12/18/macmillan-too-returns-to-agency-pricing-with-amazon/.
    84
         Apple, 952 F. Supp. 2d at 655-60.
    85
       Paul St. John Mackintosh, E-book Sales and Writers Be Damned! Simon & Schuster CEO
Carolyn Reidy Loves the New Status Quo Created by Big Publishing, Teleread (Sept. 30, 2015),
https://teleread.com/big-publishing-assimilates-digital-print/index.html (indicating that Reidy
was CEO of Simon & Schuster in 2015); Leadership Team, Harper Collins Publishers,
https://www.harpercollins.com/pages/worldwide-leadership-team (last visited Feb. 11, 2021)
(indicating that Murray has been CEO of Harper Collins since 2008); Sarah Weinman, People:
Weisberg Named President of Macmillan Publishers US, Publishers Lunch (Nov. 19, 2015),
https://lunch.publishersmarketplace.com/2015/11/people-weisberg-named-president-of-
macmillan-publishers/ (noting that Sargent was CEO of Macmillan in 2015).
    86
       Message from John Sargent to authors and agents (Apr. 11, 2012),
https://www.tor.com/2012/04/11/a-message-from-john-sargent/.
    87
     Laura Owen, Macmillan, too, returns to agency pricing with Amazon, Gigaom (Dec. 18,
2014), https://gigaom.com/2014/12/18/macmillan-too-returns-to-agency-pricing-with-amazon/.


                                                    - 35 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 40 of 98




          65.          Defendants coordinated their price increases yet again. Just as during the

Apple conspiracy, when Apple made it clear that it provided the same terms for each of the

Big Five Defendants, Defendants here likewise publicly disclosed that each of the Big Five

received the same deal with Amazon.

          66.          Previously, Amazon had “yelled, screamed, and threatened” in response to the

Big Five’s demand in 2010 that Amazon adopt an agency model to sell trade eBooks.88 But

Amazon changed its tune when it began negotiating with Simon & Schuster and Hachette in

July 2014.89 Publicly, Amazon advocated for lower eBook prices, but tellingly it no longer

insisted on retailer discounting.90

          67.          October 2014: When Amazon and Simon & Schuster disclosed the first deal in

October 2014, Simon & Schuster CEO Carolyn Reidy made no secret in her public letter to

authors and agents that Simon & Schuster secured “with some limited exceptions,” control over

the price of its trade eBooks91 As indicated by Plaintiffs’ purchases, Simon & Schuster set its

prices within the range the Big Five Defendants set for trade eBooks in the Apple conspiracy.

Not surprisingly, eliminating retailer discounts and immunizing Amazon from competition has

resulted in higher eBook prices for Simon & Schuster’s customers.



    88
       Greg Sandoval, Apple ebooks trial: Amazon ‘yelled ... and threatened’ when publishers
tried to control prices, The Verge (Jun. 6, 2013),
https://www.theverge.com/2013/6/6/4398648/apple-ebooks-trial-amazon-yelled-when-
publishers-tried-to-control-prices.
    89
       S&S, Amazon Agree on ‘Version’ of Agency Pricing, Publishers Weekly (Oct. 21, 2014,
https://www.publishersweekly.com/pw/by-topic/industry-news/industry-deals/article/64461-s-s-
amazon-agree-on-version-of-agency-pricing.html.
    90
      Laura Owen, In Amazon/Hachette deal, ebook agency pricing is a winner, Gigaom (Nov.
14, 2014), https://gigaom.com/2014/11/14/in-amazonhachette-deal-ebook-agency-pricing-is-a-
winner/.
    91
         Supra S&S, Amazon Agree on ‘Version’ of Agency Pricing.


                                                     - 36 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 41 of 98




          68.          November 2014: Amazon and Hachette issued a joint statement at the

conclusion of their negotiations in November 2014, stating: “Hachette will have responsibility

for setting consumer prices of its e-books, and will also benefit from better terms when it

delivers lower prices for readers.”92 Defendants’ promise of lower prices was false.

Eliminating retailer discounts and immunizing Amazon from competition has resulted in

higher eBook prices for Hachette’s customers. As indicated by Plaintiffs’ purchases, Hachette

set its prices within the range the Big Five Defendants set for trade eBooks in the Apple

conspiracy.

          69.          December 2014: In his public letter announcing Macmillan’s December 2014

deal, Sargent was even more explicit about the terms of the deal and its effects on market

prices, stating that Macmillan had negotiated an “agency model for e-books” with Amazon

and that all “our other retailers will also be on the agency model, leaving Apple as the only

retailer which is allowed unlimited discounting.”93 He continued:

                  This odd aberration in the market will cause us to occasionally
                  change the digital list price of your books in what may seem to be
                  random fashion. I ask for your forbearance. We will be attempting
                  to create even pricing as best we can.[94]

Eliminating retailer discounts and immunizing Amazon from competition has resulted in higher

eBook prices for Macmillan’s customers. As indicated by Plaintiffs’ purchases, Macmillan set its

prices within the range the Big Five Defendants set for trade eBooks in the Apple conspiracy.


    92
     Jillian D’Onfro, Amazon and Big-5 Publisher Hachette Finally end their Pricing War,
Business Insider (Nov. 13, 2014), https://www.businessinsider.com/amazon-hachette-agreement-
2014-11.
    93
       Macmillan Strikes Deal with Amazon, but “Irony Prospers in the Digital Age,” The
Authors Guild (Dec. 19, 2014), https://www.authorsguild.org/industry-advocacy/macmillan-
strikes-deal-with-amazon-but-irony-prospers-in-the-digital-age/.
    94
         Id. (emphasis added).


                                                  - 37 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 42 of 98




          70.     April 2015: HarperCollins also announced an agreement to proceed under an

agency model for eBooks when it finalized its deal with Amazon in April 2015.95 It also

disclosed that it would set the eBook prices of most new releases at $14.99, considerably higher

than the $9.99 favored by Amazon and consistent with the cap the Big Five Defendants set for

new releases in the Apple conspiracy.96 Eliminating retailer discounts and immunizing Amazon

from competition has resulted in higher eBook prices for HarperCollins customers. As indicated

by Plaintiffs’ purchases, HarperCollins set its prices within the range the Big Five Defendants set

for trade eBooks in the Apple conspiracy.

          71.     June 2015: While negotiations with Penguin were underway, Amazon’s

spokesperson, Tarek El-Hawary, made clear that the deal would be the same: “I can say that we

have long-term deals in place already with the other four major publishers and we would accept

any similar deal with Penguin Random House UK.”97 Penguin disclosed that it, too, negotiated

an agency model for trade eBooks when it concluded its deal with Amazon in June 2015. It also

revealed that it would sell new releases at $12.99 or $13.99, much higher than Amazon’s

preferred $9.99 price under the wholesale model but within the range the Big Five Defendants

set for new releases in the Apple conspiracy.98 Eliminating retailer discounts and immunizing

Amazon from competition has resulted in higher eBook prices for Penguin’s customers.




    95
      No Authors Held Hostage as HarperCollins and Amazon Come to Terms, The Authors
Guild (Apr. 16, 2015), https://www.authorsguild.org/industry-advocacy/no-authors-held-
hostage-as-harpercollins-and-amazon-come-to-terms/.
    96
         Id.
    97
         Supra For the Big Five, Agency Now Holds Sway Across the Board.
    98
         Id.


                                               - 38 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 43 of 98




          72.     Publicly, the Author’s Guild sided with the publishers because its members feared

that Amazon’s low prices would reduce their royalties.99 But authors, whose standard royalty is

25% of the publisher’s proceeds, would in most cases earn more under the wholesale model.100

For example, a publisher that charges a $10 wholesale price for an eBook provides a $2.50

royalty even if the eBook sells for $9.99 at retail. But to earn the same royalty under the agency

model, where the retail platform (like Amazon) keeps at least 30% of the retail price, the

publisher would have to charge at least $14.29, a price likely to generate far fewer sales.

          73.     Notably, Defendants disclosed the agency agreement but not the MFN and similar

anticompetitive clauses that ensured that no retailer could compete with Amazon on price and

product availability. These provisions would come to light, however, when the DG Comp

reopened its investigation into anticompetitive conduct in the eBook market in June 2015. At the

conclusion of its two-year investigation, the DG Comp found that Defendant Amazon employed

MFNs with eBook publishers and similar provisions in its agreements with the Big Five (who

were at that time prevented by their settlements with the DG Comp from employing MFNs in

their contracts).101 The DG Comp found that the MFNs and analogous provisions found in the

Big Five contracts had probable anticompetitive effects.102

          3.      Defendants use MFNs and similar anticompetitive provisions to control the
                  price of trade eBooks throughout the U.S. market and prevent competition
                  with the Amazon platform in the sale of trade eBooks.

          74.     Because Defendants have not made their agreements public, Plaintiffs rely on

public disclosures about the terms of their agreements, including news reports, submissions to


    99
         Id.
    100
          Id.
    101
          5.4.2017 DG Comp. Decision at 4-5.
    102
          5.4.2017 DG Comp. Decision at 20-38, 43.


                                                - 39 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 44 of 98




the House Judiciary Committee, and the findings of the DG Comp and House Judiciary

Committee. These reports describe the contractual devices that Defendants employ to fix trade

eBook prices and prevent competition from Amazon’s retail rivals in the sale of trade eBooks.

          75.     In general, MFNs entitle the buyer to the lowest price or best terms that the

supplier offers to any other buyer, but that is not how the MFN operates in Amazon’s contracts

with the Big Five Defendants.103 The Big Five rely on the agency model to sell their eBooks,

which means that Amazon is not a buyer and the Big Five are not its suppliers. “Amazon,” the

House Judiciary Committee observes, “has a history of using MFN clauses to ensure that none of

its suppliers or third-party sellers can collaborate with an existing or potential competitor to

make lower-priced or innovative product offerings available to consumers.”104

          76.     Although Amazon changed the name and specific mechanisms over the years, the

Committee found that Amazon has continuously imposed contract provisions that effectively

function as MFNs on book publishers.105 The House Judiciary Committee found:

                  The anticompetitive effects of Amazon’s use of MFN clauses are
                  particularly pronounced in the book market. According to a book
                  publisher, Amazon used its market power in print and e-book sales
                  to force a price MFN on it and other book publishers. As the
                  publisher explained, the result has been that “publishers are
                  completely handcuffed from stimulating platform competition

    103
          See Apple, 952 F. Supp. 2d at 662.
    104
       House Report at 295. See also 12.3.13 Bundeskartellamt Decision (discussed supra). The
harmful effect of Amazon’s anticompetitive agreements with its third-party sellers in the United
States is the subject of a separate consumer antitrust class action lawsuit. Frame-Wilson v.
Amazon, Case No. 2:20-cv-00424-RAJ (W.D. Wash) (filed March 19, 2020). In August of 2020,
the Competition Bureau Canada announced its own investigation to determine whether any
Amazon policies “impact third-party sellers’ willingness to offer their products for sale at a
lower price on other retail channels, such as their own websites or other online marketplaces.”
Competition Bureau, https://www.canada.ca/en/competition-bureau/news/2020/08/competition-
bureau-seeks-input-from-market-participants-to-inform-an-ongoing-investigation-of-
amazon.html.
    105
          House Report at 295.


                                                 - 40 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 45 of 98




                  because Amazon’s price MFN causes publishers to incur
                  significant financial penalties if they offer Amazon’s rivals better
                  pricing.” Another publisher told the Subcommittee that “Amazon
                  always has and still does require MFNs.” According to this
                  publisher, the MFN provisions prevent publishers from partnering
                  with any of Amazon’s competitors and reinforces Amazon’s
                  “stranglehold” and “control” over book distribution. Although
                  Amazon has changed the name and specific mechanisms over the
                  years, it appears that the company continues to impose contract
                  provisions that effectively function as MFNs on book
                  publishers.[106]

          Because of Amazon’s market power in the retail eBook market, these contractual

requirements prevent Amazon’s actual and potential retail rivals from introducing different

business models, offering promotional advantages, or offering customers lower prices on their

own.107 The House Judiciary Committee’s findings echo the conclusions of the DG Comp and

the Bundeskartellamt a few years earlier.108

          77.     The MFN and similar provisions in the Defendants’ agreements not only affect

prices; they also reduce consumer choice. Some users of Amazon’s Kindle e-reader face

switching costs, if they buy trade eBooks outside of Amazon’s closed Kindle ecosystem. Others

have simply become accustomed to purchasing from the retail giant. To induce potential

customers to switch away from Amazon, competing eBook retailers need to provide additional

value to consumers, for example in the form of lower prices or differentiated content or early




    106
          Id. (footnotes omitted).
    107
          Id. at 295-96.
    108
          5.4.2017 DG Comp. Decision; 12.3.13 Bundeskartellamt Decision.


                                                 - 41 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 46 of 98




releases of eBooks.109 As discussed it greater detail below, Defendants’ agreements methodically

shut down every one of these avenues to competition.110

          78.      Notification provisions: When the Big Five renegotiated their contracts with

Amazon in approximately 2015, the consent decrees prevented them from having explicit MFNs

in their eBook contracts. Until about 2017, while they were still subject to this prohibition,

Amazon and the Big Five agreed to notification provisions that served the same function as the

prohibited MFN provisions.

          79.      In this interim period, the Big Five’s retail-price-notification clauses required

them each to notify Amazon if their agency price on Amazon was higher than the retail price

charged via any competing eBook retailer.111 The Big Five’s promotion-notification provisions

likewise obliged each of them to notify Amazon if they offered any promotional agency price or

promotional content to an eBook retailer competing with Amazon and that the Big Five had not

also offered to Amazon.112 These clauses functioned like an MFN in that they allowed Amazon

to prevent other retail platforms from undercutting the Big Five’s eBook prices on the Amazon

platform.113 Once notified of the availability of the Big Five’s eBooks at lower prices, Amazon

typically “requested” that the same low retail price or promotional agency price charged on the

platform of the competing eBook retailer would also be offered on the Amazon platform.114 If



    109
          5.4.2017 DG Comp. Decision at 31.
    110
     Id. at 38 (“. . . Amazon’s Parity Clauses cover practically all the potential avenues a
competing E-book Retailer may attempt to use in order to differentiate itself against Amazon. . .
.”).
    111
          Id. at 11.
    112
          Id.
    113
          Id. at 36.
    114
          Id.


                                                   - 42 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 47 of 98




the publisher did not comply with Amazon’s “request,” Amazon retaliated or threatened to

retaliate by removing the buy button for one or several of the publisher’s eBooks on its platform,

by excluding the publisher’s eBooks from all promotional activity, by removing the pre-order

buttons or by prominently displaying banners for alternative eBooks in an attempt to dissuade

potential buyers from purchasing the publisher’s eBooks.115 If they ever resisted, the Big Five

stopped quickly and began turning down promotions proposed by Amazon’s retail competitors

because they would need to provide the same terms to Amazon.116 These notification provisions

are anticompetitive because they eliminated any incentive for the Big Five to offer lower prices

or better terms to any of Amazon’s competitors or new entrants.117

          80.      MFNs: Since about 2017 the consent decrees no longer prohibit MFNs in the Big

Five contracts. Since then, rather than relying on the notification provisions, it is believed that

Amazon and the Big Five agreed to some or all of Amazon’s explicit MFN provisions (i.e.,

Amazon’s agency price parity, promotion price parity, discount pool provision, wholesale price

parity, and agency commission parity provisions discussed below).118 Like the anticompetitive

MFN Amazon uses to block third-party sellers on its platform “from offering lower prices to

consumers on other retail sites,” Defendants’ MFNs not only raise trade eBook prices on the

Amazon platform, but also all other retail eBook platforms.119




    115
          Id. and n.55.
    116
          Id. at 37.
    117
          Id.
    118
        See House Report at 295 (“Although Amazon has changed the name and specific
mechanisms over the years, it appears that the company continues to impose contract provisions
that effectively function as MFNs on book publishers.”).
    119
       Id. at 296; see also 12.3.13 Bundeskartellamt Decision (discussed supra) (finding that this
provision functions as “horizontal price-fixing” agreement).


                                                - 43 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 48 of 98




          81.     Agency-price parity: Currently and since at least 2015, in the United States, the

Big Five have agency agreements with Amazon. The DG Comp reports that Amazon’s contracts

with publishers that operate under the agency model include an agency-price-parity provision.120

The agency price is the price the Big Five publisher sets or, if discounting is permitted, the

discounted price charged by an eBook retailer for the sale of an eBook to a consumer under an

agency agreement.121 The agency-price-parity provision requires the Big Five to set the price for

eBooks they sell through Amazon no higher than the price charged on eBook retail platforms

that compete with the Amazon platform. This clause harms consumers by increasing Amazon’s

dominance as the platform for trade eBook sales and by raising the Big Five Defendants’ trade

eBook prices. If this clause did not exist, the Big Five would have a financial incentive to lower

their eBook prices on rival platforms that charge lower commissions than Amazon and steer

more sales to those platforms, thereby increasing the publishers’ overall revenues and profits and

evading Amazon’s “stranglehold” over them.122 The Big Five Defendants also have an agency-

commission-parity clause that requires the Big Five to provide Amazon a commission that is

equal to or greater than the commission the Big Five Defendants pay to Amazon’s retail

competitors, so conversely the Big Five Defendants cannot diversify their distribution channels

by offering Amazon’s competitors a better commission.123

          82.     Promotion-price parity: Agency agreements also include a promotion-price-

parity clause that requires the Big Five to provide Amazon any promotional agency price,

promotional wholesale price, or promotional content that they offer to any other eBook retailer.


    120
          5.4.2017 DG Comp. Decision at 32.
    121
          Id. at 10 n.17.
    122
          Id. at 34; House Report at 295.
    123
          5.4.2017 DG Comp. Decision at 11.


                                                 - 44 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 49 of 98




The clause is anticompetitive because it gives the Big Five Defendants an incentive to prohibit

Amazon’s retail rivals from offering promotional eBook prices.124

          83.          Discount pool: The discount pool clause provides Amazon yet another way to

enforce its MFN whenever a competing eBook retailer offers a lower retail price than the

publisher price on the Amazon platform.125 The clause relates to a “pool” of credits that

Amazon may use at its discretion. If the sale of any of the publisher’s eBooks triggers this

clause, Amazon has the right to discount the agency price for the specific title that triggered the

clause or any other eBook title the publisher sells on the Amazon platform.126 Amazon

calculates the pool based on the differences between the agency prices the Big Five charge for

their eBooks on the Amazon platform and any lower prices available through any other eBook

retailer.127 It then multiplies the difference in price by the number of units sold through Amazon

for the duration of the time that the price on Amazon exceeded the competitor’s price.128 This

clause is anticompetitive because it prevents Amazon’s retail rivals from competing on price

and eliminates the discounts that would otherwise be available to consumers.

          84.      Defendants also employ non-price provisions that limit consumer choices and

restrict competition from Amazon’s eBook retailer rivals.




    124
       Id. at 32. Amazon also has a wholesale price parity clause with publishers that sell at
wholesale. This clause ensures that the publisher cannot offer Amazon the same title on the same
date for a higher wholesale or retail price. Id. at 30. However, the Big Five have agency
agreements with Amazon.
    125
          Id. at 35 n.54.
    126
          Id. at 32.
    127
          Id.
    128
          Id. at 35.


                                                   - 45 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 50 of 98




          85.      Selection parity: Because of Amazon’s eBook market dominance, its retail

competitors need to provide additional value to consumers, for example in the form of

differentiated content or early releases of trade eBooks because even temporarily offering

content that is unavailable on Amazon would increase competition in the retail distribution of

trade eBooks.129 In a competitive market, the Big Five Defendants would have a financial

incentive to incur the added investment cost of developing innovative products for exclusive

release by Amazon’s retail competitors or to offer them exclusive early releases, so that

Amazon’s competitors would gain market share and weaken Amazon’s bargaining power over

the Big Five.130 But Amazon includes a selection parity provision in all its contracts with

publishers, including the Big Five, which requires them to provide their trade eBooks for sale on

the Amazon platform at the earliest date available to other eBook retailers and to include all the

same features as trade eBooks available through Amazon’s retail competitors.131 It also imposes

a burden on a publisher intending to sell an eBook anywhere in the marketplace that is not

primarily text (e.g., contain illustrations, graphics, or additional content) to notify Amazon and

provide all assistance and materials that would be reasonably required for Amazon to create an

equivalent eBook of that title.

          86.      This global requirement of compatibility with Amazon’s eBook readers

effectively eliminates any economic incentive the Big Five Defendants would otherwise have to

develop innovative eBooks that might be read on a more technologically advanced platform.132

Amazon’s selection parity clause hurts consumers by inducing publishers to keep their eBook


    129
          Id. at 30.
    130
          Id. at 29-30.
    131
          Id. at 10, 27.
    132
          Id.


                                                - 46 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 51 of 98




functionalities simple, which eliminates the more interactive and advanced functions that might

otherwise be available through Amazon’s eBook retail competitors.133 It harms retail competition

because it forecloses a significant avenue for retailers to compete with Amazon by differentiating

the product or making it available earlier.134

          87.         Business-model parity: The DG Comp reports that Amazon employs the

“Business model parity clause” in its contracts with the Big Five and other eBook publishers.135

This clause requires the Big Five to notify Amazon of the distribution of their eBooks through

alternative business models and offer to Amazon the same material terms and conditions as any

other eBook retailer, even if the retailer operates under a different business model.136 Examples

of alternative business models include: subscriptions, streaming, rentals, book clubs, bundling of

eBooks with the sale of print books, and reduced prices for partial downloads.137 The clause

therefore creates an anticompetitive disincentive for the Big Five Defendants to support and

invest in alternative new and innovative business models.138 This, in turn, reduces Amazon’s

eBook retail competitors’ ability and incentive to develop alternative business models and

differentiate their eBook offerings through these innovations.139 It likewise deters the entry of

new eBook retail rivals and the expansion of Amazon’s existing retail rivals, which collectively




    133
          Id.
    134
          Id. at 31.
    135
          Id. at 9 and 12.
    136
          Id. at 9.
    137
          Id.
    138
          Id. at 22.
    139
          Id.


                                                 - 47 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 52 of 98




weakens overall competition in the trade eBook retail market and serves only to reinforce

Amazon’s already-dominant position in that market.140

          4.      Under pressure from the DG Comp, Amazon agreed not to enforce its MFN
                  and similar anticompetitive provisions in the European eBook market.

          88.     At the conclusion of the DG Comp’s two-year investigation, Amazon agreed not

to enforce its MFN and similar provisions in the European eBook market. Amazon affirmed that

for the next five years it would no longer require its publishers in the European market to provide

Amazon equal or better terms than their offers to its rival booksellers. It also affirmed that it

would no longer require publishers in the European market to provide information to Amazon

about its rival booksellers’ alternative or new business models, release dates, catalogue of

eBooks, eBook features, promotions, agency prices, agency commissions and wholesale

prices.141

          89.     Commissioner Margrethe Vestager said that Amazon’s consent to withdrawing its

MFN and similar anticompetitive provisions will “open the way for publishers and [booksellers]

to develop innovative services for eBooks, increasing choice and competition to the benefit of

European consumers.”142




    140
          Id.
    141
      5.4.2017 DG Comp. Decision at 35. See also 5.4.2017 DG Comp. Commitments
Decision, https://ec.europa.eu/competition/antitrust/cases/dec_docs/40153/40153_4393_3.pdf.
    142
          5.4.2017 DG Comp. Decision at 35.


                                                - 48 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 53 of 98




          90.     Amazon’s settlement with the DG Comp had no effect on Amazon’s and the Big

Five’s practices in the United States.

          5.      Federal and state authorities investigate Amazon’s practices, including
                  eBook sales.

          91.     In June 2019, the House Antitrust Committee began a year-long investigation that

led to seven hearings on digital markets, touching on issues like data privacy, innovation, the free

press, and competition. At one of the hearings in late July 2020, Amazon CEO Jeff Bezos

testified in person at a hearing, titled “Online Platforms and Market Power, Part 6: Examining

the Dominance of Amazon, Apple, Facebook, and Google.” In a written statement, the presiding

Chair expressed concerns that Amazon’s dominance in “online marketplace sales” presents a risk

that a single action by that company could “affect hundreds of millions of us in profound and

lasting ways.”143




    143
          Supra Press Release (Jul. 29, 2020).


                                                 - 49 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 54 of 98




          92.         On October 5, 2020, the House Antitrust Committee issued its findings. The

Committee concluded that Amazon “serves as a gatekeeper over a key channel of distribution,”

the U.S. online retail market,144 and that it “uses its gatekeeper position to maintain its market

power” and “to further entrench and expand” its dominance. 145 The Committee compared

Amazon’s monopoly power and abuse of its power to “the kinds of monopolies we last saw in

the era of oil barons and railroad tycoons.”146

          93.         The report, which also examined the marketplace dominance of two other large

tech companies, relied on 1,287,997 documents and communications; testimony from 38

witnesses; a hearing record that spans more than 1,800 pages; 38 submissions from 60 antitrust

experts from across the political spectrum; and interviews with more than 240 market

participants, former employees of the investigated platforms, and other individuals totaling

thousands of hours.147 Notably, over the Committee’s objection, the companies withheld critical

“documents that were produced to antitrust authorities in ongoing investigations, or that related

to the subject matter of these ongoing investigations.”148

          94.         Amazon also faces an investigation by the Federal Trade Commission and

antitrust scrutiny by state attorneys general offices in several states.149 The pending investigation




    144
          House Report at 6, 15.
    145
          Id. at 6.
    146
          Id.
    147
          Id. at 7.
    148
          Id.
    149
       House Report at 253; Press Release, Fed. Trade Comm’n, FTC to Examine Past
Acquisitions by Large Technology Companies (Feb. 11, 2020), https://www.ftc.gov/news-
events/press-releases/2020/02/ftc-examine-past-acquisitions-large-technology-companies.


                                                    - 50 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 55 of 98




by the Connecticut Attorney General focuses on Amazon’s agreements with publishers, and each

of the Big Five publishers received a subpoena in 2019 pursuant to that investigation.150

C.         Defendants’ anticompetitive conduct significantly increased the price of trade
           eBooks in the United States.

           95.         Because trade eBooks do not require printing, storage, or shipping, Defendants’

marginal cost for producing and distributing each additional eBook is close to zero.151 In a

competitive market, lower production costs should significantly reduce eBook prices, yet low

production costs have not significantly lowered trade eBook prices in comparison to print trade

books.152 Defendants’ anticompetitive agreements cause higher prices and lower output in the

trade eBook market.

           96.         While Amazon claimed that its renegotiated agreements gave the Big Five

incentives to set prices low, the Wall Street Journal reported that the deals led to higher prices

for the Big Five’s trade eBooks.153 Codex Group, a book-industry analysis firm, reported in

2015 that trade eBook prices from the Big Five cost, on average, $10.81, while all other eBooks

on the Amazon platform had an average price of $4.95.154 In another telling example, Amazon

sold the newly released James Patterson’s thriller Invisible in eBook format for the heavily

discounted price of $8.99 in 2014, but when his thriller Alert debuted in 2015—after Mr.




     150
           Trachtenberg and Mattioli.
     151
           Analyst opinion, https://www.statista.com/outlook/213/109/ebooks/united-states#market-
users.
     152
           Id.
     153
           Supra Trachtenberg.
     154
           Id.


                                                    - 51 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 56 of 98




Patterson’s publisher, Hachette, signed the agency agreement with Amazon—the Alert eBook

sold for $14.99.155

          97.          Publishing executives acknowledge that the “higher e-book prices, resulting

from the Amazon deals, are discouraging purchases.”156 Book sales data analyzed by Nielsen

Book (now known as NPD BookScan) confirms this. It finds that the “return of agency pricing

by the Big Five trade houses in 2015 raised e-book prices by an average of $3, leveling off at

about $8 per book. That jump in prices coincided with the downturn in e-book sales for

traditional publishers. And while e-book prices for the Big Five were rising, prices for self-

published books were settling in at about $3.”157

          98.     Defendants’ anticompetitive agreements had immediate effect. The week after

their respective agency contracts with Amazon took effect, Penguin increased its eBook prices

by 30.4%, HarperCollins by 29.3%, Simon & Schuster by 15.8%, Macmillan by 10.7%, and

Hachette Book Group by 8.3%.

          99.     As the following charts demonstrate, the Big Five eBooks experienced

competitive pricing only when the Big Five permitted retailers to discount them. But as soon as

the Big Five entered into their combined agency and MFN agreements, first with Apple and now

with Amazon, they raised trade eBook prices and maintained them at supracompetitive levels for

the duration of those agreements158:




    155
          Id.
    156
          Id.
    157
        Jim Milliot, The Bad News About E-books, Publishers Weekly (Jan. 20, 2017),
https://www.publishersweekly.com/pw/by-topic/digital/retailing/article/72563-the-bad-news-
about-e-books.html (emphasis added).
    158
       The charts represent the weighted average eBook price for each of the Big Five with
prices adjusted for inflation. The charts draw from a data sample consisting of New York Times


                                                    - 52 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 57 of 98




bestsellers starting from February 13, 2011, when the first eBooks appeared on the NYT list, to
December 1, 2020.


                                             - 53 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 58 of 98




                                     - 54 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 59 of 98




         100.     Defendants raised prices by increasing the price point for new releases and by

consolidating trade eBook prices to fewer price buckets. During the Apple conspiracy in 2011-

12, the Big Five priced 80% of their eBooks within just four price buckets. This roughly doubled

in 2013 through 2014, when the DOJ ensured competitive trade eBook pricing by enforcing the

consent decrees entered against the Big Five Co-conspirators. After entering into their

agreements with Amazon in 2015, the Big Five Defendants gradually reverted to using three or

four price buckets by 2018 and through the present, as illustrated by the following chart:




                                                 - 55 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 60 of 98




         101.     The Big Five eBook prices had the greatest price diversity in 2014, while the

consent decrees required them to allow retailer discounting. After adjusting for inflation, trade

eBook prices in 2014 clustered around $12 and only about 5% of titles sold for around $15,

whereas in 2020, which represents greater price conformity, 55% of titles sold for around $15

and less than 5% sold around $12:




                                                 - 56 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 61 of 98




         102.          One market observer, writing in 2018, estimated an average price increase of

$5 per title and concluded that eBook sales were low because “many people find that paying




                                                    - 57 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 62 of 98




$15.00 to $22 for a Kindle book, is too expensive.”159 He remarked, “The primary reason for

this is due to Amazon not being able to set the digital price anymore, the publishers are doing

that.”160

           103.        Crucially, the agreements between Amazon and each of the Big Five publishers

did more than simply return to an agency model. Had Defendants only raised prices on the

Amazon platform without imposing an MFN or similar provision, consumers would be free to

shop for lower-priced trade eBooks on other retailer sites (like Barnes & Noble, Apple, or

Kobo). To avoid such competition and secure higher trade eBook prices marketwide, Amazon

and the Big Five have employed MFNs and/or similar provisions that enabled the Big Five to

set prices and ensured that prices would increase on all retail platforms.

D.         Defendants each benefitted from the trade eBooks-price-fixing scheme.

           104.   The Apple case demonstrates the Big Five’s motivation to raise trade eBook

prices and their willingness to agree to an MFN with a major eBook retailer to achieve that

result. The DG Comp makes clear that even when the Big Five were prohibited from having

MFNs in their eBook contracts, they and Amazon got around that restriction by employing

notification provisions that had precisely the same effect.161

           105.        In a competitive market, the Big Five could sell eBooks at a lower price on

their own websites or through Amazon’s retail competitors that offer lower commissions and

fees.162 But the Big Five have agreed not to do this because it suits their goal of maintaining


     159
        Michael Kozlowski, Are ebooks too expensive in 2018?, GoodEReader (May 14, 2018),
https://goodereader.com/blog/e-book-news/are-ebooks-too-expensive-in-2018.
     160
           Id.
     161
           5.4.2017 DG Comp. Decision at 11.
     162
       See House Report at 6 (recognizing that Amazon has the power to charge “exorbitant
fees” and impose “oppressive contract terms” on the businesses that rely on its platform); Letter


                                                    - 58 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 63 of 98




supracompetitive trade eBook prices throughout the U.S. market. As part of the arrangement,

the Big Five immunize Amazon from competition.

          106.         Conversely, as the largest retailer of both print books and eBooks, the

bargaining power that Amazon wields over the Big Five is immense. In negotiating with the Big

Five, Amazon could have retained its right to discount their eBooks. But Amazon commits to

waive discounting and to let the Big Five set their own high prices because it faces no

competition from other eBook retailers on price or product availability.

          107.    According to the House Antitrust Committee, Amazon has always employed

MFNs or their equivalents in its contracts with trade publishers.163 Whether using MFN clauses

(business-model-parity, agency-price-parity, agency-commission-parity, price-promotion-parity,

selection-parity, or discount-pool provisions) or notice provisions, the objective is always the

same: to prevent “publishers from partnering with any of Amazon’s competitors” and to

reinforce “Amazon’s ‘stranglehold’ and ‘control’ over book distribution.”164 Through these

restraints, Amazon has acquired and maintained its monopoly power.165 Competitors lack any

incentive to offer promotional advantages or alternative business models, like eBook rentals, to

gain a following because Amazon demands that the Big Five offer that same option on the




from Maria A. Pallante, Pres. & CEO, Ass’n of Am. Publishers, Mary E. Rasenberger, Exec.
Dir., Authors Guild, Allison K. Hill, CEO, Am. Booksellers Ass’n, to Hon. David. N. Cicilline,
Chairman, Subcomm. on Antitrust, Commercial and Admin. Law of the H. Comm. on the
Judiciary, 3 (Aug. 17, 2020), https://publishers.org/wpcontent/uploads/2020/08/Joint-Letter-to-
Rep-Cicilline-081720.pdf. (“Maria A. Pallante et al. Letter”) at 3 (providing examples of high
fees Amazon charges to publishers that increases book prices).
    163
          Id. at 295-96.
    164
          Id.
    165
          Id.


                                                     - 59 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 64 of 98




Amazon platform.166 This results in higher consumer prices, fewer technical innovations in

Ebooks, and fewer innovations in the business of distributing eBooks.167

          108.    Amazon also benefits from its price-fixing agreement as a competing trade

publisher. Amazon Publishing identifies itself as “a leading publisher of commercial and literary

fiction, nonfiction, and children’s books.”168 It has nine offices around the world and currently

operates 16 imprints.169 One imprint, Amazon Crossing, is the largest publisher of translated

fiction in the United States.170 Two books published by Amazon Publishing have won literary

awards and hundreds of others have been nominated.171

          109.    The Codex Group estimates that Amazon Publishing puts out 1,100 titles a

year.172 Estimating sales for Amazon titles is difficult because Amazon’s proprietary methods of

distribution obscure the sales figures from the third-party researchers who determine best-seller

lists.173 But best-selling author Dean Koontz has a five-book deal with Amazon Publishing.174

And Amazon touts at least 36 authors as having sold a million or more books.175




    166
          5.4.2017 DG Comp. Decision at 20-38, 43.
    167
          Id.
    168
          Amazon Publishing, https://amazonpublishing.amazon.com/about-us.html.
    169
          Id.
    170
          Id.
    171
          Id.
    172
          Supra Montgomery.
    173
          Id.
    174
          Id.
    175
          Amazon Publishing.


                                                - 60 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 65 of 98




           110.   Raising the price of the Big Five’s eBooks benefits Amazon’s publishing

business. Secure in the knowledge that the Big Five will not engage in a trade eBook price war,

Amazon can maintain sales of its own publications without significantly lowering its prices.

E.         Amazon further increases the market price of the Big Five’s trade eBooks by
           charging the publishers high fees to sell on the Amazon platform.

           111.   Amazon drives up the Big Five’s cost of doing business on the Amazon platform

and therefore the retail price of their trade eBooks by tying its distribution services to the

purchase of advertising. 176 Although Defendants already give Amazon a substantial commission

(circa 30%) on each eBook sale, that fee does cover the basic service of “helping customers find

and purchase books on the Amazon platform[.]”177 In order for their eBooks to be easily found

on its massive platform, Amazon charges publishers additional fees for advertising services.

“Amazon manipulates the discovery tools to make a publisher’s books difficult to find without

the purchase of advertising or refuses distribution unless the publisher also purchases

advertising.”178 Because the Big Five agree not to sell their trade eBooks at a lower price on any

other retail platform (like Barnes & Noble, Apple, or Kobo), the high price on the Amazon

platform leads to higher prices throughout the U.S. marketplace, injuring Plaintiffs and Class

members, who purchase from Amazon’s retail rivals.




     176
        Maria A. Pallante et al. Letter at 3; see also Dana Mattioli and Joe Flint, How Amazon
Strong-Arms Partners Using Its Power Across Multiple Businesses, WSJ (Apr. 14, 2021),
https://www.wsj.com/articles/amazon-strong-arms-partners-across-multiple-businesses-
11618410439.
    177
        Maria A. Pallante et al. Letter at 3.
     178
           Id.


                                                - 61 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 66 of 98



                         VI.     INTERSTATE TRADE AND COMMERCE

           112.    Defendants’ acts as alleged in this complaint were within the flow of, and

substantially affected, interstate commerce. Defendants publish, sell or facilitate sales of trade

eBooks across, and without regard to, state lines.

           VII.   DEFENDANTS’ MARKET POWER IN THE RELEVANT MARKETS

           113.    The relevant market for purposes of this action is the retail sale of trade eBooks in

the United States. Amazon and the Publisher Defendants have market power in this market.

A.         The market for trade eBooks is the relevant product market.

           114.    Trade books represent a distinct product market from non-trade books, such as

reference and academic books.179 They also represent a distinct product market from self-

published books. Whereas a self-published author fronts all costs and is responsible for the

content and marketing, trade publishers receive the rights to sell an author’s book in exchange

for covering all aspects of editing, publication, marketing, and distribution.180 Trade publishers

are highly selective. They do not read 95% of the manuscripts they receive and publish only

about 1% of the manuscripts they do review.181 The selection, editing, and promotional process

is an expensive undertaking, and trade books represent the publisher’s considerable investment

in that process.




     179
           Apple, 952 F. Supp. 2d at 648 n.4.
     180
       Leigh Shine, Calculating the Odds of Getting a Traditional Publisher, Medium (Dec. 22,
2016), https://medium.com/publishizer/calculating-the-odds-of-getting-a-traditional-publisher-
798b1c7b94b0.
     181
      Odds Of Being Published - Fiction Writer’s Mentor, http://www.fiction-writers-
mentor.com/odds-of-being-published.


                                                   - 62 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 67 of 98




          115.    Within the trade book market, there is also a distinct product market for the retail

sale of trade eBooks that is separate from retail distribution of trade print books and trade audio

books.182

          116.    Products’ functional interchangeability typically depends on the products’

physical characteristics.183 Courts and economists typically define the boundaries of a market by

reference to products’ functional substitutability, and products’ physical characteristics often

determine their functional substitutability.184 In this case, eBooks are digital products that require

a special device, such as Amazon’s Kindle or Barnes & Noble’s Nook, to read them. Thus,

eBooks do not have a physical presence the way a print book does. They differ from audio

books, which may be physical or digital, but are made for listening, not visual reading. These

distinguishing characteristics affect the substitutability of print books and audio books in the

supply or demand for eBooks.185

          117.    From both a demand side and a supply side analysis, trade print books and trade

audio books are also not sufficiently strong substitutes to warrant their inclusion in the same

product market as trade eBooks.186

          118.    The DG Comp found that, as regards demand-side substitutability, consumers are

unlikely to switch from trade eBooks to print versions in case of a 5-10% increase in the retail

price of eBooks because overall, even with a 5-10% increase of their retail price, eBooks would


    182
      Apple, 952 F. Supp. 2d at 694 n.60 (defining the relevant market as trade eBooks in the
United States); 5.4.2017 DG Comp. Decision at 14.
    183
          2 Federal Antitrust Law § 10.2 (2020).
    184
      Philip Areeda & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles
and Their Application, ¶ 562 (5th Ed.).
    185
          5.4.2017 DG Comp. Decision at 14.
    186
          Id.


                                                   - 63 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 68 of 98




generally be priced significantly lower than print books.187 Consumer preferences also play an

important role in distinguishing the two formats. For example, the DG Comp’s investigation of

the eBook market showed that important consumer considerations determine whether the

consumers will purchase an eBook instead of a print version of a book, including: (i) eBooks are

easier to carry than print books when travelling; (ii) eBooks have functionalities not available for

print books, such as the possibility to change the type and size of the font; (iii) eBooks can

support interactive features such as video or music add-ons, dictionaries, and links to information

about the subject matter of the book or the author; and (iv) eBooks can be purchased and

downloaded immediately at any time.188 The DG Comp also noted that a significant number of

titles are only, or more readily, available in the eBook format.189

          119.    To find significant supply-side substitutability, print book retailers and eBook

retailers would have to be able to enter each other’s markets quickly and easily. The DG Comp

found that this was not the case. The distribution of print books entails important investments in

distribution, warehousing, and logistics, whereas eBooks distribution requires mainly set-up and

maintenance of an online distribution platform, which is a very different type of investment.190 A

traditional print bookstore cannot switch from selling print books to eBooks without acquiring

significant tangible and intangible assets, incurring additional investments and making strategic

decisions with the immediacy required to allow for a finding of significant supply-side

substitutability, and the same holds true for an eBook retailer switching to print sales.191


    187
          Id.
    188
          Id.
    189
          Id.
    190
          Id.
    191
          Id.


                                                 - 64 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 69 of 98




           120.   The DG Comp found that audio books are distinct from both print books and

eBooks, notably in terms of (i) pricing at wholesale and retail level and (ii) their typical end

consumer and mode of consumption.192 Because print books and audio books are not reasonable

substitutes, the retail eBook market is a distinct market.

B.         The United States is the relevant geographic market.

           121.   The relevant geographic market is the United States. Like most ecommerce, the

eBook market operates nationwide. Much of the sales activity in that market occurs through

nationwide channels, including Amazon’s online sales platforms and those of its eBook retail

competitors.

           122.   The Big Five sell their trade eBooks throughout the United States.

           123.   EBook retailers located outside of the United States are unable to constrain trade

eBook pricing in the United States.

C.         The Big Five dominate the production and sale of trade eBooks in the U.S. market.

           124.   Together, the Big Five publish many of the biggest names in fiction and non-

fiction, including the vast majority of New York Times bestsellers.193 Their dominance can be

attributed to a long history of mergers and acquisitions that has led to five giant publishing

houses, consisting of vast numbers of subsidiary publishers or “imprints.” By 2006, the six

largest U.S. trade book publishers (the current Big Five) accounted for ninety percent of total




     192
           Id.
     193
           Apple, 791 F.3d at 298.


                                                 - 65 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 70 of 98




sales. 194 In 2013, Penguin merged with Random House, producing a combined group that now

controls approximately twenty-five percent of the English-language publishing market.195

          125.    On November 25, 2020, Penguin announced plans to acquire Simon & Schuster;

the proposed merger would create a single publishing house with approximately a third of all

trade books published.196 News Corp Chief Executive Robert Thomson said in a statement, “This

literary leviathan would have 70% of the U.S. literary and general fiction market.”197

          126.    The following illustrations demonstrate the number of subsidiary publishers or

imprints that would be consolidated under one roof if the merger is approved:198




    194
       Peter Lee, Reconceptualizing the Role of Intellectual Property Rights in Shaping Industry
Structure, 72 Vand. L. Rev. 1197, 1259-1263 (May 2019).
    195
          Id.
    196
        AG Statement on Proposed Sale of Simon & Schuster and Its Ramifications for Authors,
The Authors Guild, https://www.authorsguild.org/industry-advocacy/ag-statement-on-proposed-
sale-of-simon-schuster-and-its-ramifications-for-authors/; Frank Jordans and Hillel Italie,
Penguin to buy Simon & Schuster, create publishing giant, Associated Press (Nov. 25, 2020,
https://apnews.com/article/stephen-king-publishing-john-irving-media-jonathan-karp-
89ec475bd7783fea199a378c60261f8b.
    197
          Supra Jordans & Italie.
    198
          Supra Lee.


                                                - 66 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 71 of 98




                                     - 67 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 72 of 98




D.         Amazon provides the dominant eBook retail platform.

           127.   Amazon sells more books than any other single retail outlet in history.199 Twenty-

five years ago, there were around 4,000 independent bookstores in the U.S., and many

functioned as local cultural centers, where people browsed and exchanged ideas.200 Today, there

are fewer than 2,000, and economic power in the market is concentrated in the hands of one

bookseller.201

           128.   While other booksellers pique their customers’ curiosity and stimulate new

interests, Amazon caters to its customers’ existing or analytically-predicted needs or desires.

According to Codex Group, readers browsing in a traditional bookstore discover new books they




     199
        Porter Anderson, US Publishers, Authors, Booksellers Call Out Amazon’s ‘Concentrated
Power’ in the Market, Publishing Perspectives (Aug.17, 2020),
https://publishingperspectives.com/2020/08/us-publishers-authors-booksellers-call-out-amazons-
concentrated-power-in-thebook-market/.
     200
        George Packer, Cheap Words, New Yorker (Feb.17 & 24, 2014),
https://www.newyorker.com/magazine/2014/02/17/cheap-words.
     201
       Amy Watson, Number of independent bookstores in the U.S. 2009-2019, Statista (Oct 29,
2019), https://www.statista.com/statistics/282808/number-of-independent-bookstores-in-the-us/.


                                                 - 68 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 73 of 98




would like to read at about three times the rate they do while shopping on Amazon.202 Even

though it dominates the book market, Amazon accounts for only 7% of new book discovery,

while local bookstores, shunted to the periphery of the book market, account for 20% of new

discoveries.203

          129.    The foregoing certainly occurs by design, as Amazon founder and a former hedge

fund manager, Jeff Bezos, did not start an online bookstore out of a love of books. Amazon treats

books as a commodity, like toothpaste or tennis rackets.204 Mr. Bezos’s decision to start Amazon

as a bookstore was, according to Shel Kaphan, Bezos’s former deputy, “totally based on the

property of books as a product.”205 Books are easy to ship, hard to break, and there are far too

many of them, in and out of print, to sell even a fraction of them at a physical store.206 EBooks

have the added advantage that they require no shipping or physical storage space.

          130.    According to a New York literary agent, books were Amazon’s version of “a

gateway drug.”207 Long before Google found a way to commoditize consumer data, Amazon

recognized that it was the key to the new economy and that selling books was the optimal way to

gather detailed, consumer preference data, particularly from affluent, educated shoppers.208 John

Sargent, the former CEO of Macmillan, noted that Amazon was never just a bookstore, “Books

were going to be the way to get the names and the data. Books were [Amazon’s] customer-



    202
        Stacy Mitchell and Olivia LaVecchia, Report: Amazon’s Monopoly, ILRS (Nov 29. 2016),
https://ilsr.org/amazons-monopoly/ at 27.
    203
          Id.
    204
          Supra Day and Gu.
    205
          Supra Packer.
    206
          Id.
    207
          Id.
    208
          Id.


                                               - 69 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 74 of 98




acquisition strategy.”209 After collecting data on millions of customers, Amazon would figure out

how to sell everything else.210

          131.    Amazon’s rise in the book industry is even more pronounced in the eBook

market, where it enjoys nearly 90% of the market and its closest competitor, Apple, has a distant

6% share:211




          132.    Market shares as large as Amazon’s create an inference of market power. Its

market power is durable because barriers to entry make entry by new competitors difficult.212

The large base of Kindle e-readers that already exists around the world operates as a barrier to

entry for other eBook retailers.213 Further, effective entry into or expansion in the eBook market




    209
          Id.
    210
          Id.
    211
          Supra Day and Gu.
    212
       5.4.2017 DG Comp. Decision at 33 (finding that such barriers exist and exacerbate “the
potential foreclosure effect” of the MFN).
    213
          Id. at 19-20.


                                                - 70 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 75 of 98




would require competing retail platforms to be able to differentiate their products or services,

including by offering lower prices, innovative distribution methods, or innovative products. As

the allegations in this complaint make clear, Amazon’s MFNs and similar provisions make such

competition impossible.

                             VIII. CLASS ACTION ALLEGATIONS

          133.    Plaintiffs bring this action on behalf of themselves and as a class action under the

Federal Rules of Civil Procedure, Rule 23(a), (b)(2) and (b)(3), seeking damages and injunctive

relief against Defendants pursuant to federal antitrust law on behalf of the members of the

following Class:

                  All persons who, on or after January 14, 2017, purchased in the
                  United States one or more eBooks sold by the Big Five Publishers
                  via an agency model through any retail e-commerce channel in the
                  United States.

          134.    In the alternative, if the Big Five Defendants are determined to be the intended

third-party beneficiaries of Barnes & Noble’s mandatory arbitration clause for any purchases

through the Barnes & Noble platform,214 Plaintiffs propose the following Subclasses:

          135.    Plaintiffs Fremgen, Christopherson-Juve, DeLeon, Bonilla, Lerner, Agostino, and

Etten would seek to represent a Subclass of consumers who purchase Big Five’s eBooks through

Barnes & Noble and would assert claims on behalf of themselves and the following proposed

subclass against Amazon only:

                  All persons who, on or after January 14, 2017, purchased in the
                  United States one or more eBooks sold by the Big Five Publishers
                  via an agency model through the Barnes & Noble platform.




    214
        See Barnes & Noble, Digital Content Terms of Sale,
https://www.barnesandnoble.com/h/digital-content-terms-of-sale#7.


                                                  - 71 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 76 of 98




         136.     Plaintiffs Wilde, Wilder, Sacks, Silverman, Tomasulo, Twill, Ackerman, and

Jeffrey and Susan Cook would seek to represent the following Subclass and assert claims against

all Defendants:

                  All persons who, on or after January 14, 2017, purchased in the
                  United States one or more eBooks sold by the Big Five Publishers
                  via an agency model through any retail e-commerce channel in the
                  United States other than the Barnes & Noble platform.

         137.     Excluded from the proposed Class(es) are the Defendants and their officers,

directors, management, employees, subsidiaries, or affiliates. Also excluded are the district judge

or magistrate judge to whom this case is assigned, as well as those judges’ immediate family

members, judicial officers and their personnel, and all governmental entities.

         138.     Numerosity: Members of the proposed Class(es) are so numerous that joinder is

impracticable. Plaintiffs believe that there are millions of members of the proposed Class(es)

geographically dispersed throughout the United States, such that joinder of all Class members is

impracticable.

         139.     Typicality: Plaintiffs’ claims are typical of the claims of other members of the

proposed Class(es). The factual and legal bases of Defendants’ liability are the same and resulted

in injury to Plaintiffs and all other members of the proposed Class(es).

         140.     Adequate representation: Plaintiffs will represent and protect the interests of the

proposed Class(es) both fairly and adequately. They have retained counsel competent and

experienced in complex class-action litigation. Plaintiffs have no interests that are antagonistic to

those of the proposed Class(es), and their interests do not conflict with the interests of the

members of the proposed Class(es) they seek to represent.

         141.     Commonality: Questions of law and fact common to the members of the

proposed Class(es) predominate over questions that may affect only individual Class members



                                                 - 72 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 77 of 98




because Defendants have acted on grounds generally applicable to the Class(es), and members of

the proposed Class(es) share a common injury. Thus, determining damages with respect to the

Class(es) as a whole is appropriate. The common applicability of the relevant facts to claims of

Plaintiffs and the proposed Class(es) are inherent in Defendants’ wrongful conduct because the

overcharge injuries incurred by Plaintiffs and each member of the proposed Class(es) arose from

the same anticompetitive conduct alleged herein.

         142.     There are common questions of law and fact specific to the Class(es) that

predominate over any questions affecting individual members, including:

             i. Whether Amazon and the Big Five unlawfully contracted, combined, or conspired
                to unreasonably restrain trade in violation of section 1 of the Sherman Act by
                agreeing that the Big Five would not sell their eBooks to consumers or allow other
                retailers to sell them at a price lower than what they offered at the Amazon
                platform;

            ii. Whether Defendants have unlawfully monopolized the U.S. retail trade eBook
                market, including by way of the contractual terms, policies, practices, mandates,
                and restraints described herein;

           iii. Whether competition in the U.S. retail trade eBook market has been restrained and
                harmed by Defendants’ conduct in this market;

           iv. Whether Plaintiffs and Class members have been damaged by Defendants’
               conduct;

            v. The amount of any damages; and

           vi. The nature and scope of injunctive relief necessary to restore a competitive market.

         143.     Prevention of inconsistent or varying adjudications: If prosecution of myriad

individual actions for the conduct complained of were undertaken, there likely would be

inconsistent or varying results. This would have the effect of establishing incompatible standards

of conduct for the Defendants. Certification of Plaintiffs’ proposed Class(es) would prevent these

undesirable outcomes.




                                                - 73 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 78 of 98




         144.     Injunctive relief: By way of its conduct described in this complaint, Defendants

have acted on grounds that apply generally to the proposed Class(es). Accordingly, final

injunctive relief is appropriate respecting the Class(es) as a whole.

         145.     Predominance and superiority: This proposed class action is appropriate for

certification. Class proceedings on these facts and this law are superior to all other available

methods for the fair and efficient adjudication of this controversy, given that joinder of all

members is impracticable. Even if members of the proposed Class(es) could sustain individual

litigation, that course would not be preferable to a class action because individual litigation

would increase the delay and expense to the parties due to the complex factual and legal

controversies present in this matter. Here, the class action device will present far fewer

management difficulties, and it will provide the benefit of a single adjudication, economies of

scale, and comprehensive supervision by this Court. Further, it ensures the uniformity of

decisions on the subject of this complaint.

                                   IX.     ANTITRUST INJURY

         146.     Defendants, through their unlawful conduct alleged herein, increase the retail

prices of trade eBooks throughout the U.S. market, reduce consumer choices, and cause antitrust

injury to trade eBook direct purchasers in the form of overcharges. Plaintiffs and members of the

proposed Class(es) have sustained, and continue to sustain, significant losses from overcharges

directly caused by Defendants’ anticompetitive activity. Plaintiffs will calculate the full amount

of such overcharge damages after discovery and upon proof at trial. Unless Defendants’

anticompetitive conduct is stopped, Plaintiffs and members of the proposed Class(es) will incur

future overcharges in their direct purchases of trade eBooks.

         147.     Plaintiffs and Class members are direct purchasers who purchase trade eBooks

from the Big Five Defendants at prices inflated by Defendants’ anticompetitive conduct.


                                                 - 74 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 79 of 98




          148.    The Big Five employ an agency model to sell their eBooks. Under the agency

model, the publishers set the price, and retailers—acting as agents for the publisher—take a

commission on the sale to readers.215 The agency model does not permit the retailer-agent to

discount the price unilaterally, e.g., to offer books at a two-for-one price or lower the price of a

book through any membership or loyalty program.216

          149.    Plaintiffs and members of the proposed Class(es) overpay when they buy eBooks

directly from the Big Five. As required by the MFNs, when the Big Five sell their eBooks

through an agency model (or also in the case of Defendant HarperCollins through its own

website), they sell at a retail price that is equal to or higher than the price they sell their eBooks

on the Amazon platform. In a competitive market, it would be in each of the Big Five

Defendants’ own economic self-interest to expand their share of the retail sales of their eBooks

and diversify their distribution. It would also serve the Big Five Defendants’ interests—in a

competitive market—to allow Amazon’s retail rivals to develop alternative business models that

cost less to consumers, but increase the Big Five’s revenue. Offering Amazon’s retail rivals

special edition or enhanced eBooks would also attract new customers, increase sales, and reduce

the Big Five’s dependency on Amazon. Similarly, in a competitive market, avoiding the

commissions charged by Amazon and selling through their own websites at a greater discount or

allowing Amazon’s retail rivals to add their own discounts and promotions to steer more sales to

their platforms would also serve the Big Five’s economic self-interest. But Defendants have

agreed not to do this, so as to preserve the supracompetitive prices of the Big Five’s eBooks.



    215
       Andrew Albanese, Will the Agency Model Survive? Hachette, Amazon and the future of
agency pricing, Publishers Weekly (May 16, 2014), https://www.publishersweekly.com/pw/by-
topic/digital/retailing/article/62349-will-the-agency-model-survive.html.
    216
          Id.; supra Boyle.


                                                 - 75 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 80 of 98




Plaintiffs and Class members who purchase directly from the Big Five Defendants through

Amazon’s retail rivals are harmed because they pay prices fixed by Defendants and without the

benefit of discounts, promotions, and potentially lower-cost alternative business models that

would exist in a competitive market, where these agreed restraints did not exist.

         150.     Because Defendants continue to adhere to their anticompetitive agreements,

Plaintiffs and Class members are reasonably likely to incur future overcharges for the Big Five’s

eBooks. Both the actual harm and the threat of future harm are cognizable antitrust injuries

directly caused by Defendants’ violations of antitrust laws, including their unreasonable

restraints against trade and Amazon’s monopolization of trade eBooks retail distribution, as

alleged herein.

                                    X.     CAUSES OF ACTION

                             FIRST CAUSE OF ACTION
              VIOLATION OF THE SHERMAN ACT – RESTRAINT OF TRADE
                         (15 U.S.C. § 2) (ALL DEFENDANTS)

         151.     Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

         152.     Plaintiffs bring this claim on their own behalf and on behalf of the proposed

Class(es) described above. Plaintiffs seek damages and injunctive relief.

         153.     Defendants, by and through their officers, directors, employees, agents and other

representatives, have entered into unlawful agreements, combinations, and conspiracies in

restraint of trade. Specifically, Defendants have mutually and unlawfully agreed to prevent

competitive pricing of trade eBooks by switching to an agency model and agreeing to

anticompetitive MFNs and anticompetitive provisions that functioned the same as MFNs,

including the business-model-parity provision, the selection-parity clause, the retail-price-

notification provision, the agency-price-parity provision, the agency-commission-parity

provision, the promotion-parity provision, and the discount-pool provision. These unlawful


                                                 - 76 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 81 of 98




agreements have unreasonably restrained price competition among retailers for trade eBook sales

by ensuring that the Big Five’s eBooks sold at the same prices through Amazon’s retail platform

as through all other eBook retailers.

         154.     Defendants are liable for the creation, maintenance, and enforcement of the

anticompetitive restraints whether a per se, “quick look,” or rule of reason standard applies.

         155.     Per se: All Defendants are trade publishers and horizontal competitors in the

publication and sale of trade eBooks.

         156.     Defendants engaged in parallel conduct by entering into the same anticompetitive

agency agreements with MFNs that the court in this District had previously found to be a per se

violation of Section 1 of the Sherman Act. Defendants’ agreements are per se violations because

they were formed for the purpose and with the effect of raising the price of trade eBooks even if

they had not explicitly agreed on the prices to be charged. Further, the Big Five Defendants set

their prices along the same ranges they previously agreed to under the Apple conspiracy.

         157.     Defendants share a common motive to collude. Defendant Amazon has a motive

to dominate its retail competitors, which it achieves by including MFNs or similar provisions to

ensure that no rival retail platform can differentiate itself from, or otherwise compete with,

Amazon. Each of the Big Five Defendants has a motive to enter into agency pricing as a means

to control trade eBook pricing in the industry. Each has rejected retailer discounting of its own

eBooks and denounced the practice as a threat to the publishing industry. And each has

previously colluded with a retail platform operator to control trade eBook prices throughout the

U.S. market by entering into agency agreements with MFNs.

         158.     Defendants did not act unilaterally or independently, or in their own economic

interests, when entering into these anticompetitive agreements, which substantially,




                                                 - 77 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 82 of 98




unreasonably, and unduly restrain trade in the relevant market, and thereby harmed and continue

to harm Plaintiffs and the proposed Class(es). The Big Five Defendants acted against their own

self-interest by agreeing to agency agreements with Amazon that contained the MFNs and

similar anticompetitive provisions, since those agreements and provisions caused them to lose

revenue. Defendant Amazon acted against its own self-interest in adopting agency agreements

that it previously rejected as harmful to its customers. All Defendants have an interest in

generating sales in the trade eBook market, yet Defendants’ supracompetitive prices have

depressed sales in this market.

         159.     Defendants had opportunities to collude. For example, as each of the Big Five

Defendants entered into the same agreement with Amazon, they publicly signaled to the others

that the agreement provided agency pricing. Defendant Amazon also publicly stated that it had

offered the same terms to each of the Big Five.

         160.     Authorities in the United States and Europe have launched multiple investigations

into Defendants’ conduct in the eBook market and have found their agency agreements with

MFNs to be anticompetitive. The House Antitrust Committee and the DG Comp also found at

the conclusion of their respective investigations into Amazon’s MFNs and similar

anticompetitive provisions in its agreements with eBook publishers, including the Big Five, that

Amazon’s agreements harm consumers and competition in the U.S. and European eBook

markets.

         161.     Plaintiffs also allege a hub and spoke conspiracy supporting a horizontal price

fixing agreement. Defendant Amazon is the dominant retail platform, through which the Big

Five sell their trade eBooks. Like Apple before it, Amazon serves as the central, common

contractual party (i.e., the hub) through which the Defendants carried out their common scheme




                                                 - 78 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 83 of 98




to control trade eBook prices throughout the U.S.market and ensure that Amazon’s retail

competitors could not differentiate themselves in terms of price or offerings by entering into

agency agreements with MFNs and similar provisions.

          162.    Defendants publicly signaled the terms of their agreement. Each Big Five

Defendant participated in the unlawful scheme because it knew that the other Big Five

Defendants had entered into the same anticompetitive agreement with Amazon and because its

participation was contingent upon the participation of the others. The Big Five Defendants knew

that consumers had grown accustomed to the low prices afforded by competitive pricing under

the wholesale model and that they could not achieve their goal of controlling trade eBook prices

by acting alone. For example, it would not be sustainable for Defendant HarperCollins to raise its

new releases to $15.99, if retailers were free to sell new releases of the other Big Five

Defendants for $9.99.

          163.    Defendant Amazon participated in and facilitated the horizontal agreement among

the Big Five Defendants by coordinating a series of substantially identical agreements with the

same anticompetitive terms and making clear to each of the Big Five Defendants that it was

offering each of them a similar deal.

          164.    For purposes of Plaintiffs’ allegations of a per se violation, it is not necessary to

prove a relevant market or adverse effects in such market.

          165.    Quick look/rule of reason: To the extent Defendants’ conduct is determined to

be a vertical price restraint and the conduct at issue is not a per se violation, the relevant product

market is the retail market for trade eBooks. The relevant geographic market is the entire United

States.




                                                  - 79 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 84 of 98




          166.    Defendants possess market power within the relevant market. Amazon controls

about 90% of the retail market for eBooks in the United States. The Big Five Defendants’ sales

account for about 80% of the trade publications in the United States. That Defendants have

market power in the U.S. retail market for trade eBooks is also evident from their power to raise

prices above those that would be charged in a competitive market.

          167.    Defendants’ agreements have an open and obvious adverse effect on competition.

They ensure that the Amazon platform faces no competition in the price or availability of trade

eBooks, no competition from other competing business models (like rental, bundling with

physical books, book clubs, streaming, or reduced prices for partial downloads), and no

competition from retailers that support enhanced eBooks with features not supported by

Amazon’s Kindle e-readers. By preventing Amazon’s eBook retailer competitors from offering

superior products or superior prices, Defendants increase the market price of the Big Five’s

eBooks and limit the number of meaningful choices consumers have in their consumption of

trade eBooks.

          168.    Defendants’ anticompetitive agreements have actual detrimental effects in the

relevant market, i.e., less competitive pricing and greater product conformity.

          169.    An observer with even a rudimentary understanding of economics could conclude

that the arrangements in question would have an anticompetitive effect on customers and

markets.

          170.    Defendants’ agreement to 1) eliminate retailer discounting, 2) relieve Amazon of

the need to compete on price, and 3) allow the Big Five to raise their eBook prices (which the

Big Five acted upon), also violates Section 1 under the rule of reason.217


    217
          Apple, 952 F. Supp. 2d at 694.


                                                - 80 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 85 of 98




         171.     There is no legitimate, pro-competitive business justification for Defendants’

anticompetitive agreements. Even if there were some conceivable justification, the agreements

are broader than necessary to achieve such a purpose. The anticompetitive effects outweigh any

such procompetitive justifications.

         172.     Injury: Defendants’ combinations and conspiracy have raised trade eBook prices

and deprived Plaintiffs and the members of the proposed Class(es) of free and fair competition in

the retail market for trade eBooks. Defendants have directly injured Plaintiffs and Class members

by causing them to pay more for the Big Five’s eBooks than they would have paid or would pay

in the future in the absence of Defendants’ unlawful acts. Plaintiffs and the proposed Class(es)

are entitled to an injunction that terminates the ongoing violations alleged in this Complaint and

to recover three times the amount of their overcharge damages directly caused by Defendants’

unreasonable restraint of trade.

                            SECOND CAUSE OF ACTION
                VIOLATION OF THE SHERMAN ACT – MONOPOLIZATION
                              (15 U.S.C. § 2) (AMAZON)

         173.     Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

         174.     Plaintiffs bring this claim on their own behalf and on behalf of the proposed

Class(es) described above. Plaintiffs seek damages and injunctive relief.

         175.     The relevant market is the U.S. retail market for trade eBooks.

         176.     Amazon possesses market power in the relevant market, where it controls about

90% of eBook sales. That Amazon has market power is also evident from its power to raise trade

eBook prices above that which would be charged in a competitive market.

         177.     Through its anticompetitive agreements with the Big Five, Amazon has willfully

acquired and maintained its monopoly power in the U.S. retail market for trade eBooks and

substantially foreclosed competition in this market by unlawful and improper means, including


                                                 - 81 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 86 of 98




preventing Amazon’s eBook retailer rivals from gaining market share and dissuading potential

rivals from entering the market. Defendants entered into anticompetitive agreements with the

intent and effect of 1) ensuring that the Big Five’s eBooks sold by or through Amazon’s eBook

retailer rivals were sold at prices at least as high as the prices on the Amazon platform; 2)

eliminating Amazon’s current and potential eBook retailer competitors’ ability and incentives to

offer price promotions or early releases; 3) eliminating Amazon’s current and potential eBook

retailer competitors’ ability and incentives to develop and differentiate their eBook offerings

through new and innovative business models, e.g., eBook rentals and partial downloads; and 4)

eliminating Amazon’s current and potential eBook retailer competitors’ ability and incentives to

develop innovative eBook products with greater functionality, e.g., adding illustrations and

animation.

         178.     Amazon’s monopoly is not due to growth or development because of a superior

product, business acumen, or historic accident.

         179.     Amazon’s monopolization conspiracy has injured and will continue to injure

competition in this market.

         180.     Amazon has acted with the specific intent of monopolizing the retail market for

trade eBooks in the United States.

         181.     Amazon’s exclusionary and anticompetitive acts substantially affect interstate

commerce and injure competition nationwide.

         182.     Plaintiffs and members of the proposed Class(es) have been injured and will

continue to be injured in their businesses and property by paying more for the Big Five

Defendants’ eBooks than they would have paid or would pay in the future in the absence of

Defendants’ unlawful acts.




                                                 - 82 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 87 of 98




         183.     Plaintiffs and members of the proposed Class(es) are entitled to an injunction that

terminates the ongoing violations alleged in this Complaint.

                          THIRD CAUSE OF ACTION
       VIOLATION OF THE SHERMAN ACT – CONSPIRACY TO MONOPOLIZE
                      (15 U.S.C. § 2) (ALL DEFENDANTS)

         184.     Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

         185.     Plaintiffs bring this claim on their own behalf and on behalf of the proposed

Class(es) described above. Plaintiffs seek damages and injunctive relief.

         186.     The relevant market is the U.S. retail market for trade eBooks.

         187.     Defendants possess market power in the relevant market. As the dominant online

retail platform, Amazon controls about 90% of all eBook sales. The Big Five’s trade books

account for about 80% of all trade book sales in the United States. That Defendants have market

power is also evident from their power to raise trade eBook prices above that which would be

charged in a competitive market. Notably, in the Apple case, which addressed the same market

and the same collusive conduct, the court found that the Big Five and Apple had the power to

raise trade eBook prices above a competitive level even though Apple was a new entrant to the

eBook market and never achieved Amazon’s market dominance.

         188.     Amazon’s monopoly is not due to growth or development because of a superior

product, business acumen, or historic accident.

         189.     Amazon’s monopolization conspiracy has injured and will continue to injure

competition in the U.S. retail market for trade eBooks.

         190.     Defendants demonstrated a specific intent to confer monopoly power upon

Amazon by agreeing to immunize it from competition from any other eBook retailers.

Defendants acted in concert and took steps in furtherance of their conspiracy by executing and

adhering to agency contracts with an MFN or similar anticompetitive provisions that functioned


                                                 - 83 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 88 of 98




the same as an MFN. The purpose and effect of these agreements is to ensure that Defendants

control trade eBook prices throughout the U.S. market and that Amazon faces no competition

from other eBook retailers in terms of price and product availability.

         191.     Through Defendants’ conspiracy, Amazon has acquired and maintained its

monopoly power in the relevant market as the dominant online retail platform for trade eBook

sales by unlawful and improper means, including preventing Amazon’s eBook retailer rivals

from gaining market share and dissuading potential rivals from entering the market. Defendants

entered into anticompetitive agreements with the intent and effect of 1) ensuring that the Big

Five’s eBooks sold by or through Amazon’s eBook retailer rivals were sold at prices at least as

high as the prices on the Amazon platform; 2) eliminating Amazon’s current and potential eBook

retailer competitors’ ability and incentives to offer price promotions or early releases; 3)

eliminating Amazon’s current and potential eBook retailer competitors’ ability and incentives to

develop and differentiate their eBook offerings through new and innovative business models,

e.g., eBook rentals and partial downloads; and 4) eliminating Amazon’s current and potential

eBook retailer competitors’ ability and incentives to develop innovative eBook products with

greater functionality, e.g., adding illustrations and animation. Defendants’ actions have directly

caused higher prices and fewer consumer choices in the trade eBook market.

         192.     Plaintiffs and members of the proposed Class(es) have been injured and will

continue to be injured in their businesses and property by paying more for the Big Five Co-

conspirators’ eBooks than they would have paid or would pay in the future in the absence of

Defendants’ unlawful acts.

         193.     Plaintiffs and members of the proposed Class(es) are entitled to an injunction that

terminates the ongoing violations alleged in this Complaint.




                                                 - 84 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 89 of 98




                                     JURY TRIAL DEMANDED

         194.     Plaintiffs hereby demand a trial by jury of all the claims asserted in this

Complaint.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

         A.       The Court determine that this action may be maintained as a class action under

Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, appoint Plaintiffs as Class

Representatives and their counsel of record as Class Counsel, and direct that notice of this action,

as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to the Class(es),

once certified;

         B.       Adjudication that the acts alleged herein constitute unlawful restraints of trade in

violation of the Sherman Act, 15 U.S.C. § 1;

         C.       Adjudication that the acts alleged herein constitute monopolization in violation of

the Sherman Act, 15 U.S.C. § 2;

         D.       Judgment against Defendants for the damages sustained by Plaintiffs and the

proposed Class(es), and for any additional damages, penalties and other monetary relief provided

by applicable law, including treble damages;

         E.       Pre-judgment and post-judgment interest on such monetary relief;

         F.       Equitable relief requiring that Defendants cease their abusive, unlawful, and anti-

competitive practices described and requested herein;

         G.       The costs of bringing this suit, including reasonable attorneys’ fees; and

         H.       All other relief to which Plaintiffs and members of the proposed Class(es) may be

entitled at law or in equity.




                                                  - 85 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 90 of 98




DATED this 2nd day of June, 2021    Respectfully submitted,

                                    HAGENS BERMAN SOBOL SHAPIRO LLP

                                    By: /s/ Steve W. Berman
                                        Steve W. Berman (pro hac vice)
                                    Barbara A. Mahoney (pro hac vice)
                                    1301 Second Avenue, Suite 2000
                                    Seattle, WA 98101
                                    Telephone: 206-623-7292
                                    Facsimile: 206-623-0594
                                    steve@hbsslaw.com
                                    barbaram@hbsslaw.com

                                    Interim Lead Counsel for Plaintiffs and the
                                    Proposed Class

                                    Joseph M. Vanek (pro hac vice)
                                    Paul E. Slater(pro hac vice)
                                    Eamon P. Kelly (pro hac vice)
                                    Alberto Rodriguez (pro hac vice)
                                    Blake Sercye (pro hac vice)
                                    SPERLING & SLATER, P.C.
                                    55 W. Monroe Street, Suite 3200
                                    Chicago, IL 60603
                                    Telephone: (312) 641-3200
                                    Facsimile: (312) 641-6492
                                    jvanek@sperling-law.com
                                    pes@sperling-law.com
                                    ekelly@sperling-law.com
                                    arodriguez@sperling-law.com
                                    bsercye@sperling-law.com

                                    Counsel for Plaintiffs and the Proposed Class

                                    Linda P. Nussbaum
                                    Bart D. Cohen
                                    Marc E. Foto
                                    NUSSBAUM LAW GROUP, P.C.
                                    1211 Avenue of the Americas, 40th Floor New
                                    York, NY 10036
                                    Telephone: (917) 438-9102
                                    lnussbaum@nussbaumpc.com
                                    bcohen@nussbaumpc.com
                                    mfoto@nussbaumpc.com




                                     - 86 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 91 of 98




                                    Michael E. Criden
                                    Kevin B. Love
                                    Lindsey C. Grossman
                                    CRIDEN & LOVE, P.A.
                                    7301 S.W. 57th Court, Suite 515
                                    South Miami, FL 33143
                                    Telephone: (305) 357-9000
                                    mcriden@cridenlove.com
                                    klove@cridenlove.com
                                    lgrossman@cridenlove.com

                                    Counsel for Jordan Sacks

                                    Neil L. Glazer
                                    William E. Hoese
                                    Douglas A. Abrahams
                                    Zahra R. Dean
                                    KOHN, SWIFT & GRAF, P.C.
                                    1600 Market Street, Suite 2500
                                    Philadelphia, PA 19103
                                    Telephone: (215) 238-1700
                                    Facsimile: (215) 238-1968
                                    nglazer@kohnswift.com
                                    whoese@kohnswift.com
                                    dabrahams@kohnswift.com
                                    zdean@kohnswift.com

                                    Michael L. Roberts
                                    Morgan Hunt
                                    ROBERTS LAW FIRM US, PC
                                    1920 McKinney Avenue, Suite 700
                                    Dallas, TX 75204
                                    Telephone: (501) 821-5575
                                    Facsimile: (501) 821-4474
                                    mikeroberts@robertslawfirm.us
                                    morganhunt@robertslawfirm.us

                                    Gary M. Klinger
                                    MASON LIETZ & KLINGER, LLP
                                    227 W. Monroe Street, Suite 2100
                                    Chicago, IL 60630
                                    Telephone: (202) 429-2290
                                    Facsimile: (202) 429-2294
                                    gklinger@masonllp.com

                                    Counsel for Mariacristina Bonilla



                                     - 87 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 92 of 98




                                    Kellie Lerner, Bar No. (4446472)
                                    Meegan Hollywood
                                    David Rochelson
                                    ROBINS KAPLAN LLP
                                    399 Park Avenue, Suite 3600
                                    New York, NY 10022
                                    Telephone: (212) 980-7400
                                    Facsimile: (212) 980-7499
                                    klerner@robinskaplan.com
                                    mhollywood@robinskaplan.com
                                    drochelson@robinskaplan.com

                                    Adam Frankel
                                    GREENWICH LEGAL ASSOCIATES LLC
                                    881 Lake Avenue
                                    Greenwich, CT 06831
                                    Telephone: (203) 622-6001
                                    afrankel@grwlegal.com

                                    Counsel for Ethan Silverman and Jeffrey Tamasulo

                                    Gregory B. Linkh (GL 0477)
                                    Brian P. Murray (BM-9954)
                                    Lee Albert (pro hac vice application forthcoming)
                                    GLANCY PRONGAY & MURRAY LLP
                                    230 Park Avenue, Suite. 530
                                    New York, NY 10169
                                    Telephone: (212) 682-5340
                                    Facsimile: (212) 884-0988
                                    bmurray@glancylaw.com
                                    glinkh@glancylaw.com
                                    lalbert@glancylaw.com




                                     - 88 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 93 of 98




                                    Eugene A. Spector
                                    Jeffrey J. Corrigan (NY No. 2372654)
                                    William G. Caldes
                                    Jeffrey L. Spector
                                    Diana J. Zinser
                                    SPECTOR ROSEMAN & KODROFF, P.C.
                                    2001 Market Street, Suite 3420 Philadelphia,
                                    Pennsylvania 19103
                                    Telephone: (215) 496-0300
                                    Facsimile: (215) 496-6611
                                    espector@srkattorneys.com
                                    jcorrigan@srkattorneys.com
                                    bcaldes@srkattorneys.com
                                    jspector@srkattorneys.com
                                    dzinser@srkattorneys.com

                                    Steven A. Kanner (pro hac vice application
                                    forthcoming)
                                    Douglas A. Millen (pro hac vice application
                                    forthcoming)
                                    Brian M. Hogan (pro hac vice application
                                    forthcoming)
                                    FREED KANNER LONDON & MILLEN LLC
                                    2201 Waukegan Road, #130
                                    Bannockburn, IL 60015
                                    Telephone: (224) 632-4500
                                    Facsimile: (224) 632-4521
                                    skanner@fklmlaw.com
                                    dmillen@fklmlaw.com
                                    bhogan@fklmlaw.com




                                     - 89 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 94 of 98




                                    W. Joseph Bruckner (pro hac vice application
                                    forthcoming)
                                    Heidi S. Silton (pro hac vice application
                                    forthcoming)
                                    Brian D. Clark (pro hac vice application
                                    forthcoming)
                                    Jessica N. Servais (pro hac vice application
                                    forthcoming)
                                    LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                    100 Washington Avenue South, Suite 2200
                                    Minneapolis, MN 55401
                                    Telephone: (612) 339-6900
                                    Facsimile: (612) 339-0981
                                    wjbruckner@locklaw.com
                                    hmsilton@locklaw.com
                                    bdclark@locklaw.com
                                    jnservais@locklaw.com

                                    Jeffrey S. Goldenberg
                                    GOLDENBERG SCHNEIDER, L.P.A.
                                    4445 Lake Forest Drive, Suite 490
                                    Cincinnati, Ohio 45242
                                    Telephone: (513) 345-8291
                                    Facsimile: (513) 345-8294
                                    jgoldenberg@gs-legal.com

                                    Michael J. Boni (pro hac vice application
                                    forthcoming)
                                    Joshua D. Snyder (pro hac vice application
                                    forthcoming)
                                    John E. Sindoni (pro hac vice application
                                    forthcoming)
                                    BONI, ZACK & SNYDER LLC
                                    15 St. Asaphs Road
                                    Bala Cynwyd, PA 19004
                                    Tel: (610) 822-0200
                                    mboni@bonizack.com
                                    jsnyder@bonizack.com
                                    jsindoni@bonizack.com




                                     - 90 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 95 of 98




                                    David P. McLafferty (pro hac vice application
                                    forthcoming)
                                    McLAFFERTY LAW FIRM, P.C.
                                    923 Fayette Street
                                    Conshohocken, PA 19428
                                    Tel: (610) 940-4000 ext. 12
                                    dmclafferty@mclaffertylaw.com

                                    Counsel for Jeffrey Cook, Susan Cook, and Cecily
                                    Lerner

                                    Jeffrey S. Abraham
                                    ABRAHAM, FRUCHTER & TWERSKY, LLP
                                    One Penn Plaza
                                    Suite 2805
                                    New York, NY 10119
                                    Telephone: (212) 279-5050
                                    Facsimile: (212) 279-3655
                                    jabraham@aftlaw.com

                                    Richard B. Brualdi
                                    THE BRUALDI LAW FIRM P.C.
                                    29 Broadway, Suite 2400
                                    New York, NY 10006
                                    Telephone: (212) 952-0602
                                    Facsimile: (212) 952-0608
                                    rbrualdi@brualdilawfirm.com

                                    Adam Frankel
                                    GREENWICH LEGAL ASSOCIATES LLC
                                    881 Lake Avenue
                                    Greenwich, CT 06831
                                    Telephone: (203) 622-6001
                                    afrankel@grwlegal.com

                                    Counsel for Lawrence Twill and Thomas Agostino

                                    Gregory B. Linkh
                                    GLANCY PRONGAY & MURRAY LLP
                                    230 Park Avenue, Suite. 530
                                    New York, NY 10169
                                    Telephone: (212) 682-5340
                                    Facsimile: (212) 884-0988
                                    glinkh@glancylaw.com




                                     - 91 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 96 of 98




                                    Garrett D. Blanchfield
                                    Brant D. Penney
                                    REINHARDT WENDORF & BLANCHFIELD
                                    332 Minnesota Street, Suite W1050
                                    St. Paul, MN 55101
                                    Tel: (651) 287-2100
                                    Fax: (651) 287-2103
                                    g.blanchfield@rwblawfirm.com
                                    b.penney@rwblawfirm.com

                                    Counsel for Robert Etten

                                    Kevin Landau
                                    Brett Cebulash
                                    TAUS, CEBULASH & LANDAU, LLP
                                    80 Maiden Lane, Suite 1204
                                    New York, NY 10038
                                    Telephone: (646) 873-7654
                                    Facsimile: (212) 931-0703
                                    klandau@tcllaw.com
                                    bcebulash@tcllaw.com

                                    Daniel E. Gustafson
                                    Daniel C. Hedlund
                                    Daniel J. Nordin
                                    Ling S. Wang
                                    GUSTAFSON GLUEK PLLC
                                    Canadian Pacific Plaza
                                    120 South Sixth Street, Suite 2600
                                    Minneapolis, MN 55402
                                    Telephone: (612) 333-8844
                                    Fax: (612) 339-6622
                                    dgustafson@gustafsongluek.com
                                    dhedlund@gustafsongluek.com
                                    dnordin@gustafsongluek.com
                                    lwang@gustafsongluek.com

                                    Dianne M. Nast
                                    NASTLAW LLC
                                    1101 Market Street, Suite 2801
                                    Philadelphia, PA 19107
                                    Telephone: (215) 923-9300
                                    Fax: (215) 923-9302
                                    dnast@nastlaw.com




                                     - 92 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 97 of 98




                                    Simon Bahne Paris, Esquire
                                    Patrick Howard, Esquire
                                    SALTZ, MONGELUZZI & BENDESKY, P.C.
                                    One Liberty Place, 52nd Floor
                                    1650 Market Street
                                    Philadelphia, PA 19103
                                    Telephone: (215) 496-8282
                                    Fax: (215) 496-0999
                                    sparis@smbb.com
                                    phoward@smbb.com

                                    Counsel for Janet Ackerman




                                     - 93 -
010888-12/1558070 V1
      Case 1:21-cv-00351-GHW-DCF Document 67 Filed 06/02/21 Page 98 of 98




                                 CERTIFICATE OF SERVICE

         I hereby certify that on June 2, 2021, I electronically transmitted the foregoing document

to the Court Clerk using the ECF System for filing. The Clerk of the Court will transmit a Notice

of Electronic Filing to all ECF registrants.


                                                      /s/ Steve W. Berman
                                               STEVE W. BERMAN




                                               - 94 -
010888-12/1558070 V1
